IMPORTANT:     THIS PLAN OF REORGANIZATION IS BEING SOLICITED FOR
ACCEPTANCE OR REJECTION IN ACCORDANCE WITH BANKRUPTCY CODE SECTION
1125 AND WITHIN THE MEANING OF BANKRUPTCY CODE SECTION 1126. THE
SOLICITATION MATERIALS ACCOMPANYING THIS PLAN OF REORGANIZATION
HAVE NOT BEEN APPROVED BY THE BANKRUPTCY COURT AS CONTAINING
“ADEQUATE INFORMATION” WITHIN THE MEANING OF 11 U.S.C. § 1125(a). THE
DEBTORS WILL FILE THIS PLAN WITH THE BANKRUPTCY COURT FOLLOWING
SOLICITATION AND THE COMMENCEMENT OF THE CHAPTER 11 CASES AND WILL
SEEK AN ORDER OR ORDERS OF THE BANKRUPTCY COURT, AMONG OTHER THINGS:
(1) APPROVING THE SOLICITATION OF VOTES AS HAVING BEEN IN COMPLIANCE
WITH 11 U.S.C. § 1126(b); AND (2) CONFIRMING THE PLAN OF REORGANIZATION
PURSUANT TO 11 U.S.C. § 1129.

                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                                     Chapter 11

DAVID’S BRIDAL, INC., et al.,1                                             Case No. 18-12635 (LSS)

                                   Debtors.                                Jointly Administered


               PROPOSED JOINT PREPACKAGED PLAN OF REORGANIZATION
                    UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

YOUNG CONAWAY STARGATT &                                   DEBEVOISE & PLIMPTON LLP
TAYLOR, LLP                                                M. Natasha Labovitz (admitted pro hac vice)
Robert S. Brady (No. 2847)                                 Nick S. Kaluk III (admitted pro hac vice)
Edmon L. Morton (No. 3856)                                 Daniel E. Stroik (admitted pro hac vice)
Jaime Luton Chapman (No. 4936)                             919 Third Avenue
Tara Pakrouh (No. 6192)                                    New York, New York 10022
Rodney Square                                              Tel:    (212) 909-6000
1000 North King Street                                     Fax: (212) 909-6836
Wilmington, Delaware 19801
                                                           -and-
Tel:    (302) 571-6600
Fax: (302) 571-1253                                        Craig A. Bruens (pro hac vice pending)
                                                           801 Pennsylvania Avenue N.W.
                                                           Washington, D.C. 20004
                                                           Tel:   (202) 383-8000
                                                           Fax: (208) 383-8118

Proposed Attorneys for Debtors and Debtors in              Proposed Attorneys for Debtors and Debtors in
Possession                                                 Possession

Dated: December 28, 2018
       Wilmington, Delaware
1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
     are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc.
     (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
     Pennsylvania 19428.



1004839448v2
                                                    TABLE OF CONTENTS

ARTICLE I           DEFINITIONS, INTERPRETATION AND CONSENTS. ....................................... 1
ARTICLE II          ADMINISTRATIVE EXPENSE AND PRIORITY TAX CLAIMS. ...................... 15
  2.1     Administrative Expense Claims. ............................................................................................... 15
  2.2     Professional Fee Claims. ........................................................................................................... 15
  2.3     Fees and Expenses of Unsecured Notes Indenture Trustee. ..................................................... 16
  2.4     Priority Tax Claims. .................................................................................................................. 16
  2.5     DIP ABL Facility Claims.......................................................................................................... 16
  2.6     DIP Term Loan Facility Claims. ............................................................................................... 17
ARTICLE III         CLASSIFICATION OF CLAIMS AND INTERESTS. ........................................... 17
  3.1     Classification in General. .......................................................................................................... 17
  3.2     Consolidation of Debtor Class Descriptions for Convenience Only......................................... 17
  3.3     Summary of Classification. ....................................................................................................... 17
  3.4     Special Provision Governing Unimpaired Claims. ................................................................... 18
  3.5     Elimination of Vacant Classes. ................................................................................................. 18
  3.6     Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code. ........... 18
  3.7     Voting Classes; Presumed Acceptance by Non-Voting Classes. .............................................. 18
ARTICLE IV          TREATMENT OF CLAIMS AND INTERESTS. .................................................... 18
  4.1     Priority Non-Tax Claims (Class 1). .......................................................................................... 18
  4.2     Other Secured Claims (Class 2). ............................................................................................... 19
  4.3     Prepetition ABL Claims (Class 3). ........................................................................................... 19
  4.4     Prepetition Term Loan Claims (Class 4)................................................................................... 20
  4.5     Unsecured Notes Claims (Class 5)............................................................................................ 20
  4.6     General Unsecured Claims (Class 6). ....................................................................................... 21
  4.7     Intercompany Claims (Class 7). ................................................................................................ 21
  4.8     Intercompany Interests (Class 8)............................................................................................... 22
  4.9     Parent Interests (Class 9). ......................................................................................................... 22
ARTICLE V           MEANS FOR IMPLEMENTATION. ....................................................................... 22
  5.1     Compromise of Controversies. ................................................................................................. 22
  5.2     Sources of Cash for Plan Distribution....................................................................................... 23
  5.3     Restructuring Expenses. ............................................................................................................ 23
  5.4     Continued Corporate Existence; Corporate Action................................................................... 23
  5.5     Exit Facilities. ........................................................................................................................... 24
  5.6     Authorization and Issuance of New Common Stock and the Warrants. ................................... 25

                                                                        i
1004839448v2
  5.7     Exemption from Registration. ................................................................................................... 25
  5.8     Cancellation of Existing Securities and Agreements. ............................................................... 26
  5.9     Officers and Boards of Directors. ............................................................................................. 27
  5.10    Restructuring Transactions. ...................................................................................................... 27
  5.11    Cancellation of Liens. ............................................................................................................... 28
  5.12    Employee Matters. .................................................................................................................... 29
  5.13    Release of Avoidance Actions. ................................................................................................. 29
  5.14    Closing of Chapter 11 Cases. .................................................................................................... 29
  5.15    Notice of Effective Date. .......................................................................................................... 30
ARTICLE VI           DISTRIBUTIONS. ...................................................................................................... 30
  6.1     Distributions Generally. ............................................................................................................ 30
  6.2     Distribution Record Date. ......................................................................................................... 30
  6.3     Date of Distributions. ................................................................................................................ 30
  6.4     Disbursing Agent. ..................................................................................................................... 30
  6.5     Rights and Powers of Disbursing Agent. .................................................................................. 31
  6.6     Expenses of Disbursing Agent. ................................................................................................. 31
  6.7     Delivery of Distributions to Unsecured Notes Indenture Trustee. ............................................ 31
  6.8     Postpetition Interest. ................................................................................................................. 32
  6.9     Delivery of Distributions. ......................................................................................................... 32
  6.10    Distributions after Effective Date. ............................................................................................ 32
  6.11    Unclaimed Property. ................................................................................................................. 32
  6.12    Time Bar to Cash Payments. ..................................................................................................... 32
  6.13    Manner of Payment Under the Plan. ......................................................................................... 33
  6.14    Satisfaction of Claims. .............................................................................................................. 33
  6.15    Fractional Stock and Warrant. .................................................................................................. 33
  6.16    Minimum Cash Distributions. ................................................................................................... 33
  6.17    Maximum Distributions and Rights of Reimbursement. .......................................................... 33
  6.18    Setoffs. ...................................................................................................................................... 34
  6.19    No Distribution in Excess of Amount of Allowed Claim. ........................................................ 34
  6.20    Withholding and Reporting Requirements. .............................................................................. 34
  6.21    Hart-Scott-Rodino Antitrust Improvements Act. ...................................................................... 35
  6.22    Claims Paid or Payable by Third Parties. ................................................................................. 35
  6.23    Allocation Between Principal and Accrued Interest. ................................................................ 36
ARTICLE VII          PROCEDURES FOR DISPUTED CLAIMS. ........................................................... 36
  7.1     Disputed Claims Process........................................................................................................... 36

                                                                         ii
1004839448v2
  7.2     Objections to Claims. ................................................................................................................ 36
  7.3     Estimation of Claims................................................................................................................. 37
  7.4     No Distributions Pending Allowance. ...................................................................................... 37
  7.5     Distributions After Allowance. ................................................................................................. 37
  7.6     Claim Resolution Procedures Cumulative. ............................................................................... 37
  7.7     Disallowance of Claims. ........................................................................................................... 37
ARTICLE VIII EXECUTORY CONTRACTS AND UNEXPIRED LEASES. ................................ 38
  8.1     General Treatment. ................................................................................................................... 38
  8.2     Determination of Assumption Disputes and Deemed Consent. ................................................ 38
  8.3     Payment of Cure Amounts. ....................................................................................................... 39
  8.4     Survival of the Debtors’ Indemnification Obligations and Guarantees. ................................... 40
  8.5     Insurance Policies. .................................................................................................................... 40
  8.6     Intellectual Property Licenses and Agreements. ....................................................................... 40
  8.7     Modifications, Amendments, Supplements, Restatements, or Other Agreements. .................. 41
  8.8     Reservation of Rights. ............................................................................................................... 41
ARTICLE IX          CONDITIONS PRECEDENT TO CONFIRMATION OF PLAN AND
                    EFFECTIVE DATE .................................................................................................... 41
  9.1     Conditions Precedent to Confirmation of Plan. ........................................................................ 41
  9.2     Conditions Precedent to Effective Date. ................................................................................... 42
  9.3     Waiver of Conditions Precedent. .............................................................................................. 43
  9.4     Effect of Failure of a Condition. ............................................................................................... 43
ARTICLE X           EFFECT OF CONFIRMATION OF PLAN. ............................................................ 44
  10.1    Vesting of Assets. ..................................................................................................................... 44
  10.2    Binding Effect. .......................................................................................................................... 44
  10.3    Discharge of Claims and Termination of Interests. .................................................................. 44
  10.4    Term of Injunctions or Stays. .................................................................................................... 44
  10.5    Injunction. ................................................................................................................................. 45
  10.6    Releases. ................................................................................................................................... 45
  10.7    Exculpation. .............................................................................................................................. 47
  10.8    Retention of Causes of Action/Reservation of Rights. ............................................................. 48
  10.9    Solicitation of Plan.................................................................................................................... 48
  10.10   Reimbursement or Contribution................................................................................................ 49
  10.11   Recoupment. ............................................................................................................................. 49
  10.12   Subordination Rights. ............................................................................................................... 49
ARTICLE XI          RETENTION OF JURISDICTION........................................................................... 49


                                                                       iii
1004839448v2
  11.1      Retention of Jurisdiction. .......................................................................................................... 49
  11.2      Courts of Competent Jurisdiction. ............................................................................................ 51
ARTICLE XII            MISCELLANEOUS PROVISIONS. ......................................................................... 51
  12.1      Payment of Statutory Fees. ....................................................................................................... 51
  12.2      Substantial Consummation of the Plan. .................................................................................... 51
  12.3      Expedited Determination of Taxes. .......................................................................................... 52
  12.4      Exemption from Certain Transfer Taxes. ................................................................................. 52
  12.5      Amendments. ............................................................................................................................ 52
  12.6      Effectuating Documents and Further Transactions. .................................................................. 53
  12.7      Revocation or Withdrawal of Plan. ........................................................................................... 53
  12.8      Severability of Plan Provisions. ................................................................................................ 53
  12.9      Governing Law. ........................................................................................................................ 54
  12.10     Time. ......................................................................................................................................... 54
  12.11     Dates of Actions to Implement the Plan. .................................................................................. 54
  12.12     Immediate Binding Effect. ........................................................................................................ 54
  12.13     Deemed Acts. ............................................................................................................................ 54
  12.14     Successors and Assigns............................................................................................................. 54
  12.15     Entire Agreement. ..................................................................................................................... 54
  12.16     Exhibits to Plan. ........................................................................................................................ 55
  12.17     Reservation of Rights. ............................................................................................................... 55
  12.18     Plan Supplement. ...................................................................................................................... 55
  12.19     Waiver or Estoppel. .................................................................................................................. 55
  12.20     Notices. ..................................................................................................................................... 55


Exhibit A          Restructuring Support Agreement




                                                                          iv
1004839448v2
                David’s Bridal, Inc., DB Investors, Inc., DB Holdco, Inc., and DB Midco, Inc. (each, a
“Debtor” and, collectively, the “Debtors”) propose the following joint chapter 11 prepackaged plan of
reorganization pursuant to section 1121(a) of title 11 of the United States Code.

               ARTICLE I       DEFINITIONS, INTERPRETATION AND CONSENTS.

        A.      Definitions. The following terms shall have the respective meanings specified below:

        1.1      Administrative Expense Claim means any Claim for costs or expenses of
administration of any of the Chapter 11 Cases incurred after the Petition Date and through the Effective
Date under sections 503(b), 507(a)(2), and 507(b) of the Bankruptcy Code that have not already been paid
by the Debtors, including, without limitation, (a) any actual and necessary costs and expenses of
preserving the Estates, (b) any actual and necessary costs and expenses of operating the Debtors’
businesses, (c) any indebtedness or obligations incurred or assumed by the Debtors, as debtors in
possession, during the Chapter 11 Cases, including for the acquisition or lease of property or an interest in
property or the performance of services, (d) the DIP ABL Facility Claims and the DIP Term Loan Facility
Claims, (e) any compensation and reimbursement of expenses to the extent allowed under sections 330 or
503 of the Bankruptcy Code, and (f) all fees and charges assessed against the Estates pursuant to section
1930 of chapter 123 of title 28 of the United States Code.

        1.2     Affiliates has the meaning set forth in section 101(2) of the Bankruptcy Code.

         1.3     Allowed means, with reference to any Claim or Interest, a Claim or Interest (a) arising on
or before the Effective Date as to which (i) no objection to allowance or priority, and no request for
estimation or other challenge, including, without limitation, pursuant to section 502(d) of the Bankruptcy
Code or otherwise, has been interposed and not withdrawn within the applicable period fixed by the Plan
or applicable law, or (ii) any objection or dispute has been determined in favor of the holder of the Claim
or Interest by a Final Order, (b) that is compromised, settled, or otherwise resolved pursuant to the
authority of the Debtors or the Reorganized Debtors, (c) as to which the liability of the Debtors or the
Reorganized Debtors, as applicable, and the amount thereof are determined by a Final Order of a court of
competent jurisdiction, or (d) expressly allowed hereunder; provided, that notwithstanding the
foregoing, the Reorganized Debtors shall retain all claims and defenses with respect to Allowed Claims
that are Reinstated or otherwise Unimpaired pursuant to the Plan.

         1.4    Amended Organizational Documents means the forms of certificates of incorporation,
certificates of formation, limited liability company agreements, or other forms of organizational
documents and bylaws for the Reorganized Debtors, subject to the RSA Definitive Document
Requirements. To the extent the Amended Organizational Documents of Reorganized DB Parent reflect
material changes to the existing forms of organizational documents and bylaws for DB Parent, draft forms
of such Amended Organizational Documents will be included in the Plan Supplement.

        1.5     Assumption Dispute means an objection or dispute relating to assumption of an
executory contract or unexpired lease pursuant to section 365 of the Bankruptcy Code, including to any
Cure Amount or adequate assurance of future performance under an executory contract or unexpired lease
to be assumed, which objection or dispute has been timely filed or interposed in accordance with the Plan
and applicable law and has not been withdrawn or determined by a Final Order.

        1.6      Avoidance Action means any and all actual or potential claims and causes of action to
avoid a transfer of property or an obligation incurred by the Debtors pursuant to any applicable section of
the Bankruptcy Code, including sections 502, 510, 542, 544, 545, 547, 553, and 724(a) of the Bankruptcy




1004839448v2
Code or under similar or related state or federal statutes and common law, including fraudulent transfer
laws.

      1.7        Backstop Parties means the parties providing the Priority Exit Facility Backstop
Commitment.

         1.8    Backstop Payment means a Cash payment equal to 3.00% of the amount of the Priority
Exit Facility Loans payable to the Backstop Parties as consideration for providing the Priority Exit
Facility Backstop Commitment.

        1.9      Bankruptcy Code means title 11 of the United States Code, 11 U.S.C. § 101, et seq., as
now in effect or hereafter amended from time to time, as applicable to the Chapter 11 Cases.

        1.10    Bankruptcy Court means the United States Bankruptcy Court for the District of
Delaware having subject matter jurisdiction over the Chapter 11 Cases and, to the extent of any reference
withdrawal made under section 157(d) of title 28 of the United States Code, the District Court having
subject matter jurisdiction over the Chapter 11 Cases under section 157 of title 28 of the United States
Code.

        1.11    Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as promulgated by
the United States Supreme Court under section 2075 of title 28 of the United States Code and any Local
Bankruptcy Rules of the Bankruptcy Court, in each case, as amended from time to time and applicable to
the Chapter 11 Cases.

         1.12    Benefit Plans means (a) each “employee benefit plan,” as defined in section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended, and (b) any other pension, retirement,
bonus, incentive, health, life, disability, group insurance, vacation, holiday and fringe benefit plan,
program, contract, or arrangement (whether written or unwritten) maintained, contributed to, or required
to be contributed to by the Debtors for the benefit of any of their current or former employees or
independent contractors, other than those that entitle employees to, or that otherwise give rise to,
Interests, or consideration based on the value of Interests, in the Debtors, which shall be assumed by the
Debtors on the Effective Date.

        1.13     Business Day means any day other than a Saturday, a Sunday, “legal holiday” as such
term is defined in Bankruptcy Rule 9006(a), or any other day on which banking institutions in New York,
New York are required or authorized to close by law or executive order.

        1.14     Cash means legal tender of the United States of America.

        1.15     Causes of Action means, without limitation, any and all actions, proceedings, causes of
action, controversies, liabilities, obligations, rights, rights of setoff, recoupment rights, suits, damages,
judgments, accounts, defenses, offsets, powers, privileges, licenses, franchises, claims, Avoidance
Actions, counterclaims, cross-claims, affirmative defenses, and demands of any kind or character
whatsoever, whether known or unknown, asserted or unasserted, reduced to judgment or otherwise,
liquidated or unliquidated, fixed or contingent, matured or unmatured, disputed or undisputed, secured or
unsecured, or assertable directly or derivatively, existing or hereafter arising, in contract or in tort, in law,
in equity, or otherwise, whether arising under the Bankruptcy Code or any applicable nonbankruptcy law,
based in whole or in part upon any act or omission or other event occurring prior to the Petition Date or
during the course of the Chapter 11 Cases, including through the Effective Date. Without limiting the
generality of the foregoing, when referring to Causes of Action of the Debtors or their Estates, Causes of
Action shall include (a) all rights of setoff, counterclaim, or recoupment and claims on contracts or for


                                                       2
1004839448v2
breaches of duties imposed by law or equity, (b) claims (including Avoidance Actions) pursuant to
section 362, and chapter 5 of the Bankruptcy Code including sections 510, 542, 543, 544 through 550, or
553, and (c) claims and defenses such as fraud, mistake, duress, usury, and any other defenses set forth in
section 558 of the Bankruptcy Code.

       1.16     Chapter 11 Cases means the jointly administered cases under chapter 11 of the
Bankruptcy Code commenced by the Debtors on the Petition Date in the Bankruptcy Court and styled In
re David’s Bridal, Inc., et al., Ch. 11 Case No. 18-12635 (LSS) (Jointly Administered).

          1.17   Claim has the meaning set forth in section 101(5) of the Bankruptcy Code, as against any
Debtor.

       1.18     Class means any group of Claims or Interests classified herein pursuant to sections 1122
and 1123(a)(1) of the Bankruptcy Code.

        1.19   Collateral means any asset of the Estates that is subject to a Lien securing the payment
or performance of a Claim, which Lien is valid, perfected, and enforceable, and has not been avoided
under the Bankruptcy Code or applicable nonbankruptcy law.

       1.20    Confirmation Date means the date on which the Bankruptcy Court enters the
Confirmation Order within the meaning of Bankruptcy Rules 5003 and 9021.

        1.21    Confirmation Hearing means the hearing to be held by the Bankruptcy Court to
consider approval of the Disclosure Statement and confirmation of the Plan, as such hearing may be
adjourned or continued from time to time.

        1.22   Confirmation Order means the order of the Bankruptcy Court approving the Disclosure
Statement pursuant to section 1125 of the Bankruptcy Code and confirming the Plan pursuant to section
1129 of the Bankruptcy Code, which shall be subject to the RSA Definitive Document Requirements.

          1.23   Creditor has the meaning set forth in section 101(10) of the Bankruptcy Code.

      1.24       Crossover Holder has the meaning ascribed to it in the Restructuring Support
Agreement.

         1.25    Cure Amount means the amount of Cash or other property the Debtors must distribute
(as the parties may agree or the Bankruptcy Court may order), as necessary, to (a) cure a monetary default
as required by section 365(b)(1) of the Bankruptcy Code by the Debtors in accordance with the terms of
an executory contract or unexpired lease of the Debtors, and (b) permit the Debtors to assume or assume
and assign such executory contract or unexpired lease under section 365(a) of the Bankruptcy Code.

          1.26   DB Parent means DB Investors, Inc.

          1.27   Debtor or Debtors has the meaning set forth in the introductory paragraph of the Plan.

       1.28    Debtors in Possession means the Debtors in their capacity as debtors in possession in the
Chapter 11 Cases pursuant to sections 1101, 1107(a), and 1108 of the Bankruptcy Code.

        1.29    Definitive Documents means the documents (including any related orders, pleadings,
agreements, supplements, instruments, schedules, or exhibits) that are described in or contemplated by the
Restructuring Support Agreement or the Plan and that are otherwise reasonably necessary or advisable to


                                                    3
1004839448v2
implement the Restructuring and the Plan, including, but not limited to: (i) the Plan; (ii) the Plan
Supplement; (iii) the Disclosure Statement; (iv) any motion seeking the approval of the adequacy of the
Disclosure Statement, the solicitation of the Plan, and/or confirming the Plan; (v) the Confirmation Order;
(vi) the materials related to the solicitation of the Plan; (vii) the DIP Motion; (viii) the DIP Orders;
(ix) the Exit Facility Documents; (x) Amended Organizational Documents; (xi) the New Stockholders’
Agreement; and (xii) the Warrant Agreement; provided that all Definitive Documents (including any
amendment or modification thereof) shall be subject to the RSA Definitive Document Requirements.

         1.30    DIP ABL Agreement means that certain Senior Secured, Super Priority Debtor-in-
Possession Credit Agreement, dated as of November 21, 2018, by and among David’s Bridal, Inc., the
Subsidiary Borrowers (as defined therein) from time to time party thereto, the DIP ABL Facility Lenders,
and the DIP ABL Facility Agent, and all exhibits, amendments, and supplements thereto, which shall be
subject to the RSA Definitive Document Requirements.

         1.31   DIP ABL Facility Agent means Bank of America, N.A., solely in its capacity as
administrative agent and collateral agent under the DIP ABL Agreement, and its successors and permitted
assigns.

         1.32  DIP ABL Facility Claims means all Claims arising under or related to the DIP ABL
Facility Documents.

         1.33   DIP ABL Facility Documents means the DIP ABL Agreement and all other Loan
Documents (as defined in the DIP ABL Agreement), in each case as amended, restated, amended and
restated, modified, or supplemented from time to time through the Petition Date and subject to the RSA
Definitive Document Requirements.

        1.34   DIP ABL Facility Lenders means the lenders party to the DIP ABL Agreement,
including any Swingline Lender and any Issuing Lender (each as defined in the DIP ABL Agreement).

       1.35    DIP ABL Secured Parties means the DIP ABL Facility Agent, the DIP ABL Facility
Lenders, and any other party to whom Obligations (as defined in the DIP ABL Agreement) may be owed.

         1.36   DIP Motion means the motion by the Debtors seeking authority to enter into the DIP
ABL Agreement and the DIP Term Loan Agreement and to use “cash collateral” as such term is defined
in section 363(a) of the Bankruptcy Code.

         1.37   DIP Orders means orders of the Bankruptcy Court authorizing the Debtors to enter into
the DIP ABL Agreement and the DIP Term Loan Agreement and to continue to access cash collateral on
an interim basis or final basis (as applicable), each of which shall be in form and substance acceptable to
the DIP ABL Facility Agent, the DIP Term Loan Facility Agent, the Prepetition ABL Agent, and the
Prepetition Term Loan Agent and otherwise subject to the RSA Definitive Document Requirements.

         1.38     DIP Term Loan Agreement means that certain Senior Secured Super Priority Term
Loan Debtor-in-Possession Credit Agreement, dated as of November 21, 2018, by and among David’s
Bridal, Inc., the Subsidiary Borrowers (as defined therein) from time to time party thereto, the DIP Term
Loan Facility Lenders, and the DIP Term Loan Facility Agent, and all exhibits, amendments, and
supplements thereto, each of which shall be subject to the RSA Definitive Document Requirements.

        1.39    DIP Term Loan Facility Agent means Cantor Fitzgerald Securities, solely in its
capacity as administrative agent and collateral agent under the DIP Term Loan Agreement, and its
successors and permitted assigns.


                                                    4
1004839448v2
      1.40    DIP Term Loan Facility Claims means all Claims arising under or related to the DIP
Term Loan Facility Documents.

        1.41   DIP Term Loan Facility Documents means the DIP Term Loan Agreement and all
other Loan Documents (as defined in the DIP Term Loan Agreement), in each case as amended, restated,
amended and restated, modified, or supplemented from time to time through the Petition Date and subject
to the RSA Definitive Document Requirements.

      1.42      DIP Term Loan Facility Lenders means the lenders party to the DIP Term Loan
Agreement.

      1.43    DIP Term Loan Secured Parties means the DIP Term Loan Facility Agent, the DIP
Term Loan Facility Lenders, and any other party to whom Obligations (as defined in the DIP Term Loan
Agreement) may be owed.

         1.44   Disallowed means, with respect to any Claim or Interest, that such Claim or Interest
(a) has been determined by a Final Order or specified in a provision of the Plan not to be Allowed, or
(b) has been agreed to by the holder of such Claim or Interest and the applicable Debtor to be equal to $0
or to be expunged.

        1.45     Disbursing Agent means any Entity (including the Debtor or Reorganized Debtor, as
applicable, that acts in such a capacity) in its capacity as a disbursing agent under Article VI of the Plan.

         1.46     Disclosure Statement means the disclosure statement for the Plan, as approved by the
Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code, including all exhibits and schedules
thereto filed by the Debtors with the Bankruptcy Court, as thereafter amended, supplemented, or modified
in accordance with applicable law, which shall be subject to the RSA Definitive Document Requirements.

        1.47    Disputed means, with respect to a Claim or Interest, that (a) such Claim or Interest is
neither Allowed nor Disallowed under the Plan or a Final Order, nor deemed Allowed under sections 502,
503, or 1111 of the Bankruptcy Code, or (b) the Debtors or any party in interest has interposed a timely
objection or request for estimation, and such objection or request for estimation has not been withdrawn
or determined by a Final Order. If the Debtors dispute only a portion of a Claim, such Claim shall be
deemed Allowed in any amount the Debtors do not dispute, and Disputed as to the balance of such Claim.

        1.48    Distribution means any initial or subsequent payment or transfer under the Plan.

        1.49   Distribution Record Date means, except as otherwise provided in the Plan or designated
by the Bankruptcy Court, the Effective Date.

        1.50   DTC means the Depository Trust Company, a limited-purpose trust company organized
under the New York State Banking Law.

        1.51     Effective Date means the date following entry of the Confirmation Order on which all
conditions to the effectiveness of the Plan set forth in Article IX of the Plan have been satisfied or waived
in accordance with the terms of the Plan and the Plan becomes effective.

        1.52    Employee Arrangements has the meaning set forth in Section 5.12(a) of the Plan.

        1.53    Entity has the meaning set forth in section 101(15) of the Bankruptcy Code.



                                                     5
1004839448v2
        1.54    Estates means the estates of the Debtors created under section 541 of the Bankruptcy
Code.

        1.55    Exchange Act means the Securities Exchange Act of 1934, as amended.

        1.56      Exculpated Parties means the Debtors, the Reorganized Debtors and, to the extent
employed in such capacities on or after the Petition Date, the Debtors’ and the Reorganized Debtors’
directors, officers, and professionals.

        1.57    Exit ABL Facility means that certain senior secured asset-based revolving credit facility
to be provided to the Reorganized Debtors on the Effective Date on the terms and conditions set forth in
the Exit ABL Facility Credit Agreement with commitments in the original principal amount of one
hundred and twenty five million dollars ($125 million).

         1.58   Exit ABL Facility Agent means Bank of America, N.A. or such other agent as is chosen
by the lender parties to the Exit ABL Facility Credit Agreement, as the administrative and collateral agent
under the Exit ABL Facility Credit Agreement, solely in its capacity as such.

        1.59    Exit ABL Facility Credit Agreement means that certain senior secured revolving credit
agreement, dated as of the Effective Date (as may be amended, restated, amended and restated,
supplemented, or modified from time to time, solely in accordance with the terms thereof), and containing
terms substantially consistent with the Restructuring Term Sheet, which shall be subject to the RSA
Definitive Document Requirements.

        1.60   Exit Facility means, collectively, the Exit ABL Facility, the Priority Exit Facility, and
the Takeback Term Loan.

         1.61    Exit Facility Documents means, collectively, the Priority Exit Facility Credit
Agreement, the Exit ABL Facility Credit Agreement, and the Takeback Term Loan Credit Agreement and
each other agreement, security agreement, pledge agreement, collateral assignment, notice, mortgage,
control agreement, guarantee, certificate, document, or instrument executed and/or delivered in
connection with any of the foregoing, whether or not specifically mentioned herein or therein, as the same
may be modified, amended, restated, amended and restated, supplemented, or replaced from time to time
and which shall be in form and substance substantially consistent with the Restructuring Term Sheet and
subject to the RSA Definitive Document Requirements.

        1.62    Exit Facility Lenders means each lender party to the Priority Exit Facility Credit
Agreement or the Exit ABL Facility Credit Agreement and any other Person that shall become a lender
under the Exit Facility from time to time in accordance with the Priority Exit Facility Credit Agreement
and the Exit ABL Facility Credit Agreement, as applicable.

        1.63     Final Order means an order or judgment of a court of competent jurisdiction that has
been entered on the docket maintained by the clerk of such court, which has not been reversed, vacated,
or stayed and as to which (a) the time to appeal, petition for certiorari, or move for a new trial,
reargument, or rehearing has expired and as to which no appeal, petition for certiorari, or other
proceedings for a new trial, reargument, or rehearing shall then be pending, or (b) if an appeal, writ of
certiorari, new trial, reargument, or rehearing thereof has been sought, such order or judgment shall have
been affirmed by the highest court to which such order was appealed, or certiorari shall have been
denied, or a new trial, reargument, or rehearing shall have been denied or resulted in no modification of
such order, and the time to take any further appeal, petition for certiorari, or move for a new trial,
reargument, or rehearing shall have expired; provided, that no order or judgment shall fail to be a “Final


                                                    6
1004839448v2
Order” solely because of the possibility that a motion under Rules 59 or 60 of the Federal Rules of Civil
Procedure or any analogous Bankruptcy Rule (or any analogous rules applicable in another court of
competent jurisdiction) or sections 502(j) or 1144 of the Bankruptcy Code has been or may be filed with
respect to such order or judgment.

        1.64    Fully Diluted Shares means a number of shares of New Common Stock equal to (a) the
aggregate number of shares of New Common Stock that shall be outstanding as of the Effective Date,
plus (b) the aggregate number of shares of New Common Stock or other instruments authorized for
issuance under the Management Incentive Plan as of the Effective Date, plus (c) the aggregate number of
shares of New Common Stock issuable upon exercise of the Warrants.

         1.65     General Unsecured Claim means any Claim against the Debtors as of the Petition Date
that is neither secured by a Lien on Collateral nor entitled to priority under the Bankruptcy Code or any
order of the Bankruptcy Court (other than an Unsecured Notes Claim or an Intercompany Claim).

        1.66    Governmental Unit has the meaning set forth in section 101(27) of the Bankruptcy
Code.

        1.67    Guarantee Claim means a Claim on account of a guarantee, promise, pledge, indemnity,
or similar agreement to satisfy or that relates to a Primary Claim or liability of another Debtor.

       1.68    Impaired means, with respect to a Claim, Interest, or Class of Claims or Interests,
“impaired” within the meaning of sections 1123(a)(4) and 1124 of the Bankruptcy Code.

        1.69    Intercompany Claim means any Claim against a Debtor held by another Debtor.

        1.70    Intercompany Interest means an Interest in a Debtor held by another Debtor.

        1.71     Interest means any equity interest in a Debtor, including, but not limited to, all issued,
unissued, authorized, or outstanding shares of stock, preferred stock, membership interests, other
instruments evidencing an ownership interest, or equity security in any of the Debtors, whether or not
transferable, and any option, warrant, right to purchase or acquire any such interests at any time, or any
other interest that is exercisable, convertible, or exchangeable into equity of a Debtor, contractual or
otherwise, including, without limitation, equity or equity-based incentives, grants, or other instruments
issued, granted, or promised to be granted to current or former employees, directors, officers, or
contractors of the Debtors to acquire any such interests in a Debtor that existed immediately before the
Effective Date.

        1.72    Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.

        1.73     Management Incentive Plan means the management incentive plan that will provide for
stock-based compensation awards, on terms to be determined by the board of directors of the Reorganized
Debtors, of up to 10.0% of the Fully Diluted Shares.

      1.74    MIP Equity means the Fully Diluted Shares that may be issued pursuant to the
Management Incentive Plan, to the extent provided for thereunder.

        1.75   New Board means the initial board of directors of Reorganized DB Parent to be selected
in accordance with Section 5.9 of the Plan.




                                                    7
1004839448v2
       1.76   New Common Stock means the shares of common stock, par value $.001 per share, of
Reorganized DB Parent authorized pursuant to its certificate of incorporation, as included in the Plan
Supplement.

        1.77     New Stockholders’ Agreement means that certain shareholders’ agreement, in
substantially the form to be filed as part of the Plan Supplement, effective as of the Effective Date, to
which all parties receiving New Common Stock (and all persons to whom such parties may sell or
transfer their New Common Stock in the future and all persons who purchase or acquire the New
Common Stock in future transactions) shall be required to become or shall be deemed parties, which shall
be subject to the RSA Definitive Document Requirements.

        1.78      Other Secured Claim means a Claim, other than an ABL Facility Claim or Prepetition
Term Loan Claim, that is (a) secured by a Lien on Collateral, which lien is valid, perfected, and
enforceable under applicable law or by reason of a Final Order, to the extent of the value of such
Collateral as (i) set forth in the Plan, (ii) agreed to by the holder of such Claim and the Debtors (with the
consent of the DIP ABL Facility Agent, the Required DIP Term Lenders, and the Crossover Holder) or
the Reorganized Debtors, as applicable, or (iii) determined by a Final Order in accordance with section
506(a) of the Bankruptcy Code, or (b) secured by the amount of any right of setoff of the holder thereof in
accordance with section 553 of the Bankruptcy Code.

        1.79    Parent Interests means any Interest in DB Parent.

        1.80    Person has the meaning set forth in section 101(41) of the Bankruptcy Code.

      1.81    Petition Date means, with respect to each Debtor, the date on which such Debtor
commenced its Chapter 11 Case.

        1.82     Plan means this joint prepackaged chapter 11 plan, including all appendices, exhibits,
schedules, and supplements hereto (including, without limitation, any appendices, schedules, and
supplements to the Plan contained in the Plan Supplement), as the same may be amended, supplemented,
or modified from time to time in accordance with the provisions of the Bankruptcy Code, the terms
hereof, and the terms of the Restructuring Support Agreement.

        1.83     Plan Supplement means the forms of certain documents, schedules, and exhibits
effectuating the transactions contemplated in the Plan, which are to be filed with the Clerk of the
Bankruptcy Court not later than ten (10) calendar days prior to the deadline to object to the Plan,
including, but not limited to, (a) the Exit ABL Facility Credit Agreement, (b) the Priority Exit Facility
Credit Agreement, (c) the Takeback Term Loan Credit Agreement, (d) the Amended Organizational
Documents (to the extent such Amended Organizational Documents reflect material changes from the
Debtors’ existing organizational documents and bylaws), (e) the New Stockholders’ Agreement, (f) the
Warrant Agreement, (g) a list of retained Causes of Action, and (h) to the extent known, information
required to be disclosed in accordance with section 1129(a)(5) of the Bankruptcy Code, which, in each
case, shall be subject to the RSA Definitive Document Requirements; provided that through the Effective
Date, the Debtors shall have the right to amend the Plan Supplement and any schedules, exhibits, or
amendments thereto, in accordance with the terms of the Plan and the Restructuring Support Agreement.

        1.84    Prepetition ABL Agent means Bank of America, N.A., solely in its capacity as
administrative agent and collateral agent under the Prepetition ABL Agreement, and its successors and
permitted assigns.




                                                     8
1004839448v2
       1.85    Prepetition ABL Agreement means that certain Credit Agreement, dated as of October
11, 2012, by and among David’s Bridal, Inc., the Subsidiary Borrowers (as defined therein) from time to
time party thereto, the Prepetition ABL Lenders, and the Prepetition ABL Agent, and all exhibits,
amendments, and supplements thereto.

      1.86  Prepetition ABL Claims means all Claims arising under or related to the Prepetition
ABL Documents.

        1.87    Prepetition ABL Documents means the Prepetition ABL Agreement and all other Loan
Documents (as defined in the Prepetition ABL Agreement), in each case as amended, restated, amended
and restated, modified, or supplemented from time to time through the Petition Date.

        1.88  Prepetition ABL Lenders means the lenders party to the Prepetition ABL Agreement,
including any Swingline Lender and any Issuing Lender (each as defined in the Prepetition ABL
Agreement).

       1.89   Prepetition ABL Secured Parties means the Prepetition ABL Agent, the Prepetition
ABL Lenders, and any other party to whom Obligations (as defined in the Prepetition ABL Agreement)
may be owed.

      1.90    Prepetition Term Lenders means the lenders party to the Prepetition Term Loan
Agreement from time to time.

       1.91     Prepetition Term Loan Agent means Bank of America, N.A., solely in its capacity as
administrative agent and collateral agent under the Prepetition Term Loan Agreement, and its successors
and permitted assigns.

        1.92    Prepetition Term Loan Agreement means that certain Credit Agreement, dated as of
October 11, 2012, by and among David’s Bridal, Inc., the Subsidiary Borrowers (as defined therein) from
time to time party thereto, the Prepetition Term Lenders, and the Prepetition Term Loan Agent, and all
exhibits, amendments, and supplements thereto.

         1.93   Prepetition Term Loan Claims means all Claims arising under or related to the
Prepetition Term Loan Documents.

         1.94   Prepetition Term Loan Documents means the Prepetition Term Loan Agreement and
all other Loan Documents (as defined in the Prepetition Term Loan Agreement), in each case as amended,
restated, amended and restated, modified, or supplemented from time to time through the Petition Date.

         1.95   Prepetition Term Loan Secured Parties means the Prepetition Term Loan Agent, the
Prepetition Term Lenders, and any other party to whom Obligations (as defined in the Prepetition Term
Loan Agreement) may be owed.

       1.96    Primary Claim means a Claim against a Debtor with respect to which a Guarantee
Claim has been asserted against that or another Debtor.

         1.97    Priority Exit Facility means that certain senior secured term loan facility to be provided
to the Reorganized Debtors on the Effective Date on the terms and conditions set forth in the Priority Exit
Facility Credit Agreement.




                                                    9
1004839448v2
        1.98     Priority Exit Facility Agent means the Person selected by the Required Supporting
Term Lenders in consultation with the Crossover Holder to serve as administrative and collateral agent
under the Priority Exit Facility Credit Agreement, solely in its capacity as such.

        1.99     Priority Exit Facility Backstop Commitment means the Backstop Parties’ commitment
to backstop the syndication of the Priority Exit Facility in accordance with the Restructuring Term Sheet.

        1.100 Priority Exit Facility Credit Agreement means that certain senior secured credit
agreement, dated as of the Effective Date (as may be amended, restated, amended and restated,
supplemented, or modified from time to time, solely in accordance with the terms thereof), and containing
terms substantially consistent with the Restructuring Term Sheet and otherwise subject to the RSA
Definitive Document Requirements.

         1.101 Priority Exit Facility Documents means the Priority Exit Facility Credit Agreement and
each other agreement, security agreement, pledge agreement, collateral assignment, notice, mortgage,
control agreement, guarantee, certificate, document or instrument executed and/or delivered in connection
with any of the foregoing, whether or not specifically mentioned herein or therein, as the same may be
modified, amended, restated, amended and restated, supplemented, or replaced from time to time and
which shall be in form and substance substantially consistent with the Restructuring Term Sheet and
subject to the RSA Definitive Document Requirements.

         1.102 Priority Exit Facility Loans means the loans made by the lenders under the Priority Exit
Facility Credit Agreement and in accordance with the terms thereof.

        1.103 Priority Non-Tax Claim means any Claim other than an Administrative Expense Claim
or a Priority Tax Claim, entitled to priority in payment as specified in section 507(a) of the Bankruptcy
Code.

       1.104 Priority Tax Claim means any secured Claim or unsecured Claim of a Governmental
Unit of the kind entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of the
Bankruptcy Code.

        1.105 Professional Fee Claim means a Claim for professional services rendered or costs
incurred on or after the Petition Date through the Effective Date by professional persons retained under
sections 327, 328, 330 or 1103 of the Bankruptcy Code in these Chapter 11 Cases by an order of the
Bankruptcy Court, in each case to the extent such fees and expenses have not been paid or are not
disallowed pursuant to an order of the Bankruptcy Court.

         1.106 Pro Rata means the proportion that an Allowed Claim or Interest in a particular Class
bears to the aggregate amount of Allowed Claims or Interests in that Class, or the proportion that Allowed
Claims or Interests in a particular Class bear to the aggregate amount of Allowed Claims and Disputed
Claims or Allowed Interests and Disputed Interests in a particular Class and other Classes entitled to share
in the same recovery as such Class under the Plan.

        1.107 Reinstate, Reinstated, or Reinstatement means (a) leaving unaltered the legal,
equitable, and contractual rights to which a Claim or Interest entitles the holder of such Claim or Interest
in accordance with section 1124 of the Bankruptcy Code, or (b) if applicable under section 1124 of the
Bankruptcy Code: (i) curing all prepetition and postpetition defaults, other than defaults relating to the
insolvency or financial condition of the applicable Debtor or its status as a debtor under the Bankruptcy
Code; (ii) reinstating the maturity date of the Claim; (iii) compensating the holder of such Claim for
damages incurred as a result of its reasonable reliance on a contractual provision or such applicable law


                                                    10
1004839448v2
allowing the Claim’s acceleration; and (iv) not otherwise altering the legal, equitable, or contractual rights
to which the Claim entitles the holder thereof.

         1.108 Related Parties means with respect to any Released Party, such entities’ predecessors,
successors, and assigns (whether by operation of law or otherwise), subsidiaries, current and former
affiliates, managed accounts or funds, and all of their respective current and former officers, directors,
principals, shareholders (and any fund managers, fiduciaries, or other agents of shareholders with any
involvement related to the Debtors), members, partners, employees, agents, advisory board members,
financial advisors, attorneys, accountants, investment bankers, consultants, representatives, management
companies, fund advisors, and other professionals, and such entities’ respective heirs, executors, estates,
servants, and nominees; provided that any Person or Entity who has asserted or subsequently asserts a
Claim against a Released Party shall not be a Related Party with respect to any release provided by such
Released Party hereunder.

         1.109 Released Parties means each of, and solely in its capacity as such, (a) the Debtors or the
Reorganized Debtors, (b) the DIP ABL Facility Agent, (c) the DIP ABL Secured Parties, (d) the DIP
Term Loan Facility Agent, (e) the DIP Term Loan Secured Parties, (f) the Supporting Term Lenders,
(g) the Crossover Holder, (h) the Supporting Noteholders, (i) the Supporting Sponsors, (j) the Unsecured
Notes Indenture Trustee, (k) the Exit ABL Facility Agent, (l) the Priority Exit Facility Agent, (m) the Exit
Facility Lenders, (n) the Takeback Term Loan Agent, (o) the Prepetition ABL Secured Parties, (p) the
Prepetition Term Loan Secured Parties, and (q) the Related Parties for each of the foregoing; provided
that, Released Parties shall exclude any of the foregoing parties that do not (or are not deemed to) provide
the releases under the Plan.

         1.110 Releasing Parties means each of, and solely in its capacity as such, (a) the Debtors or the
Reorganized Debtors, (b) the DIP ABL Facility Agent, (c) the DIP ABL Secured Parties, (d) the DIP
Term Loan Facility Agent, (e) the DIP Term Loan Secured Parties, (f) the Supporting Term Lenders,
(g) the Crossover Holder, (h) the Supporting Noteholders, (i) the Supporting Sponsors, (j) the Unsecured
Notes Indenture Trustee, (k) the Exit ABL Facility Agent, (l) the Priority Exit Facility Agent, (m) the Exit
Facility Lenders, (n) the Takeback Term Loan Agent, (o) the Prepetition ABL Secured Parties, (p) the
Prepetition Term Loan Secured Parties, and (q) all Holders of Claims or Interests (i) who vote to accept
the Plan, (ii) who are Unimpaired under the Plan and do not timely object to the releases provided herein,
(iii) whose vote to accept or reject the Plan is solicited but do not vote either to accept or to reject the Plan
and do not opt out of granting the releases herein, or (iv) who vote to reject the Plan but do not opt out of
granting the releases herein.

        1.111 Reorganized DB Parent means the Entity that will be, as of the Effective Date, the
ultimate parent company of the other Reorganized Debtors and that, in accordance with the Plan
(including the Restructuring Transactions), will be the issuer of the New Common Stock and the
Warrants.

        1.112 Reorganized Debtors means each of the Debtors, as reorganized on the Effective Date in
accordance with the Plan, including any newly formed Entity that is a transferee or successor thereto by
merger, consolidation, transfer, or otherwise pursuant to the Restructuring Transactions.

       1.113 Required DIP Term Lenders has the meaning ascribed to “Required Lenders” under the
DIP Term Loan Agreement.

       1.114 Required Supporting Term Lenders has the meaning ascribed to it in the Restructuring
Support Agreement.



                                                       11
1004839448v2
        1.115   Restructuring has the meaning ascribed to it in the Restructuring Support Agreement.

         1.116 Restructuring Expenses means all reasonable and documented fees and expenses of the
Supporting Party Professionals incurred in their respective representation of the Supporting Term
Lenders, the Crossover Holder, the Supporting Noteholders, or the Supporting Sponsors, as applicable,
relating to the Restructuring.

       1.117 Restructuring Support Agreement means that certain Restructuring Support
Agreement, dated as of November 18, 2018, by and among the Debtors and the parties thereto, as may be
amended, supplemented, or modified from time to time in accordance with the terms thereof, a copy of
which, without individual holdings shown on the signature pages, is attached to the Plan as Exhibit A.

        1.118 Restructuring Support Parties means, collectively, the Supporting Term Lenders, the
Supporting Noteholders, the Crossover Holder, and the Supporting Sponsors, in each case, that are or
from time to time become parties to the Restructuring Support Agreement.

       1.119 Restructuring Term Sheet means that certain term sheet attached to the Restructuring
Support Agreement as Exhibit A.

        1.120   Restructuring Transactions has the meaning set forth in Section 5.10(a) of the Plan.

         1.121 RSA Definitive Document Requirements means that the Definitive Documents shall be
subject to the respective consent rights of the Debtors and the applicable Restructuring Support Parties as
set forth in the Restructuring Support Agreement.

        1.122   Security has the meaning set forth in section 101(49) of the Bankruptcy Code.

        1.123 Solicitation Parties means each of the following in its capacity as a solicitation agent:
(a) the Debtors; (b) the Unsecured Notes Indenture Trustee; and (c) the professionals of each of the
foregoing.

         1.124 Supplemental Securities means 15.0% of the New Common Stock to be issued and
distributed on the Effective Date to the initial lenders under the Priority Exit Facility.

      1.125     Supporting Noteholder has the meaning ascribed to it in the Restructuring Support
Agreement.

        1.126 Supporting Party Professionals means (i) Jones Day as counsel to the Supporting Term
Lenders; (ii) Pachulski Stang Ziehl & Jones as co-counsel to the Supporting Term Lenders; (iii) Greenhill
& Co., LLC as financial advisor and investment banker to the Supporting Term Lenders; (iv) Paul, Weiss,
Rifkind, Wharton & Garrison LLP as counsel to the Crossover Holder; (v) Cozen O’Connor P.C. as co-
counsel to the Crossover Holder; (vi) Moelis & Company LLC as financial advisor and investment banker
to the Crossover Holder; (vii) Fried, Frank, Harris, Shriver & Jacobson LLP as counsel to a Supporting
Noteholder; (viii) Morris Nichols Arsht & Tunnell LLP as Delaware counsel to a Supporting Noteholder;
(ix) FTI Consulting as counsel to a Supporting Noteholder; and (x) Cole Schotz P.C. as counsel to a
Supporting Sponsor.

      1.127     Supporting Sponsor has the meaning ascribed to it in the Restructuring Support
Agreement.




                                                    12
1004839448v2
      1.128     Supporting Term Lender has the meaning ascribed to it in the Restructuring Support
Agreement.

        1.129 Takeback Term Loan means the debt to be issued by the Reorganized Debtors under the
Plan to the Prepetition Term Lenders on the terms and conditions set forth in the Takeback Term Loan
Credit Agreement, in the original principal amount equal to three hundred million Dollars
($300,000,000), less the commitment amount of the Priority Exit Facility.

        1.130 Takeback Term Loan Agent means the Person selected by the Required Supporting
Term Lenders in consultation with the Crossover Holder to serve as the administrative and collateral
agent under the Takeback Term Loan Credit Agreement, solely in its capacity as such.

        1.131 Takeback Term Loan Credit Agreement means that certain second-priority secured
credit agreement, dated as of the Effective Date (as may be amended, restated, amended and restated,
supplemented, or modified from time to time, solely in accordance with the terms thereof), and containing
terms substantially consistent with the Restructuring Term Sheet and otherwise subject to the RSA
Definitive Document Requirements.

         1.132 Term Loan Stock Allocation means 76.25% of the New Common Stock (subject to
dilution by the MIP Equity and any Warrant Equity).

       1.133 Unimpaired means, with respect to a Claim, Interest, or Class of Claims or Interests, not
“impaired” within the meaning of sections 1123(a)(4) and 1124 of the Bankruptcy Code.

        1.134 Unsecured Noteholder means a holder of Unsecured Notes and its successors and
permitted assigns.

       1.135 Unsecured Notes means the outstanding 7.75% notes due 2020, issued pursuant to the
Unsecured Notes Indenture in the aggregate principal amount of $270,000,000 Dollars.

       1.136 Unsecured Notes Claim means, collectively, all Claims arising under the Unsecured
Notes and the Unsecured Notes Indenture, including any Guarantee Claims arising on account of the
Unsecured Notes and the Unsecured Notes Indenture, other than Restructuring Expenses.

         1.137 Unsecured Notes Indenture means that certain Indenture, dated as of October 11, 2012,
by and among David’s Bridal, Inc., as issuer, the guarantors named therein, and the Unsecured Notes
Indenture Trustee, including all agreements, notes, instruments, and any other documents delivered
pursuant thereto or in connection therewith (in each case, as amended, modified, or supplemented from
time to time).

         1.138 Unsecured Notes Indenture Trustee means Wilmington Trust, National Association, in
its capacity as trustee under the Unsecured Notes Indenture and its successors and assigns.

        1.139 Unsecured Notes Indenture Trustee Charging Lien means any Lien or other priority in
payment to which the Unsecured Notes Indenture Trustee is entitled, pursuant to the Unsecured Notes
Indenture, against distributions to be made to the Unsecured Noteholders under this Plan or otherwise, for
payment of any Unsecured Notes Indenture Trustee Fees.

         1.140 Unsecured Notes Indenture Trustee Fees means the reasonable and documented fees,
expenses, disbursements and claims for indemnity, subrogation, and contribution including, without
limitation, annual fees, attorneys’ fees, financial advisors’ fees, and agents’ fees, expenses and


                                                   13
1004839448v2
disbursements, incurred by or owed to the Unsecured Notes Indenture Trustee, whether prior to or after
the Petition Date, and whether prior to or after the consummation of the Plan, under the Unsecured Notes
Indenture.

         1.141 Unsecured Notes Stock Allocation means 8.75% of the New Common Stock (subject to
dilution by the MIP Equity and any Warrant Equity).

        1.142   U.S. Trustee means the United States Trustee for the District of Delaware.

        1.143   Voting Agent means Donlin, Recano & Company, Inc., the Debtors’ voting agent.

         1.144 Warrant Agreement means the Definitive Document governing the Warrants, which
shall be subject to the RSA Definitive Document Requirements and filed as part of the Plan Supplement
(as further amended, modified, or supplemented in accordance with its terms).

       1.145    Warrant Equity means the New Common Stock issued upon the exercise of the
Warrants.

        1.146 Warrants means the five (5) year warrants issued in accordance with the Plan, entitling
holders thereof, upon exercise thereof, to receive 20% of the New Common Stock, subject to dilution by
the MIP Equity and subject to the terms of the Amended Organizational Documents and the New
Stockholders’ Agreement, on terms and conditions otherwise consistent with the Restructuring Term
Sheet and subject to the RSA Definitive Document Requirements.

        B.      Interpretation; Application of Definitions and Rules of Construction.

                  Unless otherwise specified, all section or exhibit references in the Plan are to the
respective section in, or exhibit to, the Plan, as the same may be amended, waived, or modified from time
to time. The words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import refer to
the Plan as a whole and not to any particular section, subsection, or clause contained therein. The
headings in the Plan are for convenience of reference only and shall not limit or otherwise affect the
provisions hereof. For purposes herein: (a) in the appropriate context, each term, whether stated in the
singular or the plural, shall include both the singular and the plural, and pronouns stated in the masculine,
feminine, or neuter gender shall include the masculine, feminine, and the neuter gender; (b) any reference
herein to a contract, lease, instrument, release, indenture, or other agreement or document being in a
particular form or on particular terms and conditions means that the referenced document shall be
substantially in that form or substantially on those terms and conditions; (c) unless otherwise specified, all
references herein to “Sections” are references to Sections hereof or hereto; (d) the rules of construction set
forth in section 102 of the Bankruptcy Code shall apply; and (e) any term used in capitalized form herein
that is not otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have
the meaning assigned to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

        C.      Reference to Monetary Figures.

                All references in the Plan to monetary figures shall refer to Cash, unless otherwise
expressly provided.

        D.      Controlling Document.

               In the event of an inconsistency between the Plan and the Disclosure Statement, the terms
of the Plan shall control. In the event of an inconsistency between the Plan and any Definitive


                                                     14
1004839448v2
Documents or other documents, schedules, or exhibits contained in the Plan Supplement, subject to the
RSA Definitive Document Requirements, such Definitive Document or other document, schedule, or
exhibit shall control. In the event of an inconsistency between the Plan or any Definitive Documents or
other documents, schedules, or exhibits contained in the Plan Supplement, on the one hand, and the
Confirmation Order, on the other hand, the Confirmation Order shall control.

          ARTICLE II ADMINISTRATIVE EXPENSE AND PRIORITY TAX CLAIMS.

        2.1      Administrative Expense Claims.

                  Except to the extent that a holder of an Allowed Administrative Expense Claim (other
than a Professional Fee Claim) agrees to less favorable treatment, each holder of an Allowed
Administrative Expense Claim (other than a Professional Fee Claim) shall receive, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for, such Claim, Cash in an amount
equal to such Allowed Administrative Expense Claim on, or as soon thereafter as is reasonably
practicable, the later of (a) the Effective Date, and (b) the first Business Day after the date that is thirty
(30) calendar days after the date such Administrative Expense Claim becomes an Allowed Administrative
Expense Claim; provided that any Allowed Administrative Expense Claims representing liabilities
incurred in the ordinary course of business by the Debtors shall be paid by the Debtors or the Reorganized
Debtors, as applicable, in the ordinary course of business, consistent with past practice and in accordance
with the terms and subject to the conditions of any course of dealing or agreements governing,
instruments evidencing, or other documents relating to such transactions; provided further, that the
Debtors or Reorganized Debtors, as applicable, shall obtain the consent of the Priority Exit Facility Agent
(as directed by the requisite lenders under the applicable underlying documentation), which consent shall
not be unreasonably withheld, before resolving, settling, or otherwise agreeing to the payment of any
Administrative Expense Claim representing liabilities incurred outside of the ordinary course of business
before such Claim becomes an Allowed Administrative Expense Claim.

        2.2      Professional Fee Claims.

                 All Entities seeking an award by the Bankruptcy Court of Professional Fee Claims shall
file and serve on counsel for the Reorganized Debtors, the U.S. Trustee, counsel for the Supporting Term
Lenders, counsel for the Crossover Holder, counsel for the Supporting Noteholders, and such other
Entities who are designated by the Bankruptcy Rules, the Confirmation Order, or other order of the Court,
on or before the date that is forty-five (45) days after the Effective Date, their respective final applications
for allowance of compensation for services rendered and reimbursement of expenses incurred from the
Petition Date through the Effective Date. Objections to any Professional Fee Claims must be filed and
served on counsel for the Reorganized Debtors, counsel for the Supporting Term Lenders, counsel for the
Crossover Holder, counsel for the Supporting Noteholders, and the requesting party no later than twenty-
one (21) calendar days after the filing of the final applications for compensation or reimbursement (unless
otherwise agreed by the party requesting compensation of a Professional Fee Claim).

                Allowed Professional Fee Claims shall be paid in full, in Cash, in such amounts as are
Allowed by the Bankruptcy Court (a) upon the later of (i) the Effective Date, and (ii) the date upon which
an order relating to any such Allowed Professional Fee Claim is entered, in each case, as soon as
reasonably practicable, or (b) upon such other terms as may be mutually agreed upon between the holder
of such an Allowed Professional Fee Claim and the Debtors or the Reorganized Debtors, as applicable.
On or about the Effective Date, holders of Professional Fee Claims shall provide a reasonable estimate of
their unpaid Professional Fee Claims incurred in rendering services to the Debtors or their Estates as of
the Effective Date; provided that such estimate shall not be deemed to limit the amount of the fees and
expenses that are the subject of such holders’ request for payment of Professional Fee Claims. The


                                                      15
1004839448v2
Debtors or the Reorganized Debtors shall either escrow or separately reserve for and segregate such
estimated amounts for the benefit of the holders of the Professional Fee Claims until the fee applications
related thereto are resolved by order of the Bankruptcy Court or agreement of the parties.

                The Reorganized Debtors are authorized to pay compensation for services rendered or
reimbursement of expenses incurred after the Effective Date in the ordinary course of business and
without any further notice to or action, order, or approval of the Bankruptcy Court.

        2.3     Fees and Expenses of Unsecured Notes Indenture Trustee.

                 On the Effective Date (and thereafter with respect to fees and expenses relating to post-
Effective Date service under the Plan), the Debtors shall pay in Cash all unpaid reasonable and
documented Unsecured Notes Indenture Trustee Fees (without duplication to the amounts to be paid, if
any, pursuant to Section 4.5 of the Plan) without application or approval of the Bankruptcy Court and
without a reduction to recoveries of the Holders of the Unsecured Notes. For the avoidance of doubt,
nothing herein affects each Unsecured Notes Indenture Trustee’s right to exercise its Unsecured Notes
Indenture Trustee Charging Lien against distributions to the Holders of the Unsecured Notes. Any such
reasonable and documented Unsecured Notes Indenture Trustee Fees invoiced after the Effective Date
shall be paid promptly, but no later than ten (10) Business Days after the Reorganized Debtors receive an
invoice.

                No later than five (5) Business Days prior to the Effective Date, the Unsecured Notes
Indenture Trustee shall provide the Debtors with the amount of all accrued fees and expenses as of such
date and an estimate of the future Unsecured Notes Indenture Trustee Fees expected to be incurred by the
Unsecured Notes Indenture Trustee. If the Debtors or Reorganized Debtors dispute any requested
Unsecured Notes Indenture Trustee Fees, the Debtors or Reorganized Debtors shall (i) pay the undisputed
portion of Unsecured Notes Indenture Trustee Fees, and (ii) notify the Unsecured Notes Indenture Trustee
of such dispute before the Effective Date or, if such Unsecured Notes Indenture Trustee Fees were
incurred for post-Effective Date Service, within ten (10) days after presentment of the invoices by the
Unsecured Notes Indenture Trustee. Any disputes concerning the amount of the Unsecured Notes
Indenture Trustee Fees may be submitted to the Bankruptcy Court for resolution. Nothing herein shall be
deemed to impair, waive, discharge or negatively impact any Unsecured Notes Indenture Trustee
Charging Lien.

        2.4     Priority Tax Claims.

                Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a less
favorable treatment, in full and final satisfaction, settlement, release, and discharge of and in exchange for
each Allowed Priority Tax Claim, each holder of such Allowed Priority Tax Claim shall be treated in
accordance with the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code and, for the
avoidance of doubt, holders of Allowed Priority Tax Claims will receive interest on such Allowed
Priority Tax Claims after the Effective Date in accordance with sections 511 and 1129(a)(9)(C) of the
Bankruptcy Code. To the extent any Allowed Priority Tax Claim is not due and owing on the Effective
Date, such Claim shall be paid in accordance with the terms of any agreement between the Debtors and
the holder of such Claim, or as may be due and payable under applicable non-bankruptcy law, or in the
ordinary course of business.

        2.5     DIP ABL Facility Claims.

                Except to the extent that a holder of an Allowed DIP ABL Facility Claim agrees to a less
favorable treatment of such Claim or has been indefeasibly paid in full in Cash at the default rate before


                                                     16
1004839448v2
the Effective Date, in full and final satisfaction, settlement, release, and discharge of, and in exchange for,
each Allowed DIP ABL Facility Claim, on the Effective Date, each holder of an Allowed DIP ABL
Facility Claim shall (i) receive Cash in the full amount of its Allowed DIP ABL Facility Claim, and
(ii) all issued and undrawn Letters of Credit (as defined in the DIP ABL Agreement) shall be replaced or
cash collateralized in the amounts specified under the DIP ABL Agreement, from the proceeds of the Exit
ABL Facility and the existing commitments under the DIP ABL Agreement shall be terminated, provided
that, at the option of such holder, to the extent such holder has issued commitments under the Exit ABL
Facility, such holder’s Allowed DIP ABL Facility Claim may be converted on a cashless basis to loans
deemed outstanding under the Exit ABL Facility as of the Effective Date.

        2.6      DIP Term Loan Facility Claims.

                 Except to the extent that a holder of an Allowed DIP Term Loan Facility Claim agrees to
a less favorable treatment of such Claim, in full and final satisfaction, settlement, release, and discharge
of, and in exchange for, each Allowed DIP Term Loan Facility Claim, on the Effective Date, or as soon as
reasonably practicable thereafter, each holder of an Allowed DIP Term Loan Facility Claim shall receive
Cash in the full amount of its Allowed DIP Term Loan Facility Claim and such claim shall be deemed
satisfied and discharged in full, provided that, at the option of such holder, to the extent such holder has
issued commitments under the Priority Exit Facility, such holder’s Allowed DIP Term Loan Facility
Claim may be converted on a cashless basis to loans deemed outstanding under the Priority Exit Facility
as of the Effective Date.

                ARTICLE III CLASSIFICATION OF CLAIMS AND INTERESTS.

        3.1      Classification in General.

                  The Plan constitutes a separate plan proposed by each Debtor within the meaning of
section 1121 of the Bankruptcy Code. A Claim or Interest is placed in a particular Class for all purposes,
including voting, confirmation, and Distribution under the Plan and under sections 1122 and 1123(a)(1)
of the Bankruptcy Code; provided that a Claim or Interest is placed in a particular Class for the purpose of
receiving Distributions pursuant to the Plan only to the extent that such Claim or Interest is an Allowed
Claim or Allowed Interest in that Class and such Allowed Claim or Allowed Interest has not been
satisfied, released, or otherwise settled.

        3.2      Consolidation of Debtor Class Descriptions for Convenience Only.

                 The Plan groups the Debtors together solely for the purpose of describing treatment under
the Plan, confirmation of the Plan, and making Distributions in accordance with the Plan in respect of
Claims against and Interests in the Debtors under the Plan. Such groupings shall not affect any Debtor’s
status as a separate legal Entity, change the organizational structure of the Debtors’ business enterprise,
constitute a change of control of any Debtor for any purpose, cause a merger or consolidation of any legal
Entities, or cause the transfer of any assets; and, except as otherwise provided by or permitted under the
Plan, all Debtors shall continue to exist as separate legal Entities after the Effective Date.

        3.3      Summary of Classification.

               The following table designates the Classes of Claims against and Interests in each of the
Debtors and specifies which of those Classes are (a) Impaired or Unimpaired by the Plan, (b) entitled to
vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy Code, and
(c) presumed to accept or deemed to reject the Plan. In accordance with section 1123(a)(1) of the
Bankruptcy Code, Administrative Expense Claims and Priority Tax Claims have not been classified.


                                                      17
1004839448v2
  Class                      Designation                  Treatment             Entitled to Vote
   1            Priority Non-Tax Claims                   Unimpaired         No (Presumed to accept)
   2            Other Secured Claims                      Unimpaired         No (Presumed to accept)
   3            Prepetition ABL Claims                    Unimpaired         No (Presumed to accept)
   4            Prepetition Term Loan Claims               Impaired                   Yes
   5            Unsecured Notes Claims                     Impaired                   Yes
   6            General Unsecured Claims                  Unimpaired         No (Presumed to accept)
   7            Intercompany Claims                       Unimpaired         No (Presumed to accept)
   8            Intercompany Interests                    Unimpaired         No (Presumed to accept)
   9            Parent Interests                           Impaired           No (Deemed to reject)

          3.4      Special Provision Governing Unimpaired Claims.

                 Except as otherwise provided in the Plan, nothing under the Plan shall affect the rights of
the Debtors or the Reorganized Debtors, as applicable, in respect of any Unimpaired Claims, including all
rights in respect of legal and equitable defenses to, or setoffs or recoupments against, any such
Unimpaired Claims.

          3.5      Elimination of Vacant Classes.

                 Any Class of Claims against or Interests in a Debtor that, as of the commencement of the
Confirmation Hearing, does not have at least one (1) holder of a Claim or Interest that is Allowed in an
amount greater than zero for voting purposes shall be considered vacant, deemed eliminated from the Plan
of such Debtor for purposes of voting to accept or reject such Debtor’s Plan, and disregarded for purposes
of determining whether such Debtor’s Plan satisfies section 1129(a)(8) of the Bankruptcy Code with
respect to that Class.

          3.6      Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code.

                The Debtors shall seek Confirmation of the Plan pursuant to section 1129(b) of the
Bankruptcy Code with respect to any rejecting Class of Claims or Interests. The Debtors reserve the right
to modify the Plan in accordance with Article XII of the Plan (subject to the Restructuring Support
Agreement and, for the avoidance of doubt, the RSA Definitive Document Requirements) to the extent, if
any, that Confirmation pursuant to section 1129(b) of the Bankruptcy Code requires modification,
including by (a) modifying the treatment applicable to a Class of Claims or Interests to render such Class
of Claims or Interests Unimpaired to the extent permitted by the Bankruptcy Code and the Bankruptcy
Rules, and (b) withdrawing the Plan as to an individual Debtor at any time before the Confirmation Date.

          3.7      Voting Classes; Presumed Acceptance by Non-Voting Classes.

                 If a Class contains Claims or Interests eligible to vote and no holder of Claims or
Interests eligible to vote in such Class votes to accept or reject the Plan, the Plan shall be presumed
accepted by the holders of such Claims or Interests in such Class.

                     ARTICLE IV TREATMENT OF CLAIMS AND INTERESTS.

          4.1      Priority Non-Tax Claims (Class 1).

                   (a)    Classification: Class 1 consists of Priority Non-Tax Claims.



                                                     18
1004839448v2
                  (b)     Treatment: Except to the extent that a holder of an Allowed Priority Non-Tax
Claim against any of the Debtors agrees to a less favorable treatment of such Claim, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for, such Allowed Priority Non-Tax
Claim, at the option of the Debtors (subject to the reasonable consent of the Required Supporting Term
Lenders and the Crossover Holder) or the Reorganized Debtors, as applicable, (i) each such holder shall
receive payment in Cash in an amount equal to the Allowed amount of such Claim, payable on the later of
the Effective Date and the date that is ten (10) Business Days after the date on which such Priority Non-
Tax Claim becomes an Allowed Priority Non-Tax Claim, or as soon thereafter as is reasonably
practicable, (ii) such holder’s Allowed Priority Non-Tax Claim shall be Reinstated, or (iii) such holder
shall receive such other treatment consistent with section 1129(a)(9) of the Bankruptcy Code so as to
render such holder’s Allowed Priority Non-Tax Claim Unimpaired.

                (c)      Voting: Class 1 is Unimpaired, and the holders of Priority Non-Tax Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Priority Non-Tax Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited.

        4.2     Other Secured Claims (Class 2).

                (a)      Classification: Class 2 consists of Other Secured Claims. To the extent that
Other Secured Claims are secured by different Collateral or different interests in the same Collateral, such
Claims shall be treated as separate subclasses of Class 2 for purposes of voting to accept or reject the Plan
and receiving Distributions under the Plan.

                  (b)    Treatment: Except to the extent that a holder of an Allowed Other Secured
Claim against any of the Debtors agrees to a less favorable treatment of such Claim, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for, such Allowed Other Secured
Claim, at the option of the Debtors (with the consent of the Required Supporting Term Lenders and the
Crossover Holder) or the Reorganized Debtors, as applicable, on the later of the Effective Date and the
date that is ten (10) Business Days after the date such Other Secured Claim becomes an Allowed Claim,
or as soon thereafter as is reasonably practicable, each holder of an Allowed Other Secured Claim shall
receive on account of such Allowed Claim (i) Cash in an amount equal to the Allowed amount of such
Claim, (ii) Reinstatement of such holder’s Allowed Other Secured Claim, or (iii) such other treatment
sufficient to render such holder’s Allowed Other Secured Claim Unimpaired. In the event that an Other
Secured Claim against any of the Debtors is treated under clause (i) of this Section 4.2(b) of the Plan, the
Liens securing such Other Secured Claim shall be deemed released immediately upon payment.

                (c)     Voting: Class 2 is Unimpaired, and the holders of Other Secured Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Other Secured Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited.

        4.3     Prepetition ABL Claims (Class 3).

                (a)      Classification: Class 3 consists of Prepetition ABL Claims.

               (b)      Allowance: The Prepetition ABL Claims are Allowed pursuant to section 506(a)
of the Bankruptcy Code against each of the Debtors in the aggregate face amount of the then outstanding
amount under the Prepetition ABL Agreement, plus any unreimbursed amounts thereunder, and any
accrued and unpaid interest payable at the default rate specified under the Prepetition ABL Agreement on
such unreimbursed amounts through the Effective Date, plus any fees, charges, expenses, reimbursement


                                                     19
1004839448v2
obligations, indemnification obligations, Unpaid Drawings (as defined in the Prepetition ABL
Agreement), increased costs, and other amounts due but unpaid under the Prepetition ABL Agreement.
Neither the holders of the Prepetition ABL Claims nor the Prepetition ABL Agent shall be required to file
proofs of Claim on account of any Prepetition ABL Claim.

                  (c)     Treatment: Except to the extent that a holder of an Allowed Prepetition ABL
Claim agrees to a less favorable treatment of such Claim or has been indefeasibly paid in full in Cash at
the default rate or “rolled up” or converted into DIP ABL Claims pursuant to the applicable DIP Order
before the Effective Date, in full and final satisfaction, settlement, release, and discharge of, and in
exchange for, each Allowed Prepetition ABL Claim, on the Effective Date, each holder of an Allowed
Prepetition ABL Claim shall (i) receive Cash in the full amount of its Allowed Prepetition ABL Claim
and (ii) all issued and undrawn Letters of Credit (as defined in the Prepetition ABL Agreement) shall be
replaced or cash collateralized in the amounts specified under the Prepetition ABL Agreement, from the
proceeds of the Exit ABL Facility and the existing commitments under the Prepetition ABL Agreement
shall be terminated.

                 (d)    Voting: Class 3 is Unimpaired, and the holders of Prepetition ABL Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Allowed Prepetition ABL Claims are not entitled to vote to accept or reject the Plan,
and the votes of such holders will not be solicited.

        4.4     Prepetition Term Loan Claims (Class 4).

                (a)     Classification: Class 4 consists of Prepetition Term Loan Claims.

                (b)     Allowance: The Prepetition Term Loan Claims are Allowed pursuant to section
506(a) of the Bankruptcy Code against David’s Bridal, Inc. and DB Midco, Inc. in the aggregate principal
amount of $481,239,196.00, plus (i) accrued but unpaid interest owed as of the Petition Date and any fees,
charges, and other amounts due but unpaid under the Prepetition Term Loan Credit Agreement or any
related documents as of the Petition Date and (ii) any other Prepetition Term Loan Claims accrued under
any order of the Bankruptcy Court but unpaid as of the Effective Date. Neither the holders of the
Prepetition Term Loan Claims nor the Prepetition Term Loan Agent shall be required to file proofs of
Claim on account of any Prepetition Term Loan Claim.

                 (c)      Treatment: Except to the extent that a holder of an Allowed Prepetition Term
Loan Claim agrees to a less favorable treatment of such Claim, in full and final satisfaction, settlement,
release, and discharge of, and in exchange for, each Allowed Prepetition Term Loan Claim, on the
Effective Date, each holder of an Allowed Prepetition Term Loan Claim shall receive its Pro Rata Share
of (i) the Takeback Term Loan, (ii) the Term Loan Stock Allocation and (iii) the right to participate in the
Priority Exit Facility (and receive the Supplemental Securities in accordance therewith). The holders of
Allowed Prepetition Term Loan Claims shall be deemed to have waived, and shall not receive any
recovery on account of, any deficiency claim.

                  (d)     Voting: Class 4 is Impaired, and the holders of Secured Notes Claims are
entitled to vote to accept or reject the Plan.

        4.5     Unsecured Notes Claims (Class 5).

                (a)     Classification: Class 5 consists of Unsecured Notes Claims.




                                                    20
1004839448v2
                (b)      Allowance: The Unsecured Notes Claims are Allowed against David’s Bridal,
Inc. in the aggregate principal amount of $270,000,000 plus accrued but unpaid interest owed as of the
Petition Date and any fees, charges, and other amounts due but unpaid under the Unsecured Notes, the
Unsecured Notes Indenture, or any related documents as of the Petition Date. Neither the holders of the
Unsecured Notes Claims nor the Unsecured Notes Indenture Trustee shall be required to file proofs of
Claim on account of any Unsecured Notes Claim.

                (c)      Treatment: Except to the extent that a holder of an Allowed Unsecured Notes
Claim agrees to a less favorable treatment of such Claim, in full and final satisfaction, settlement, release,
and discharge of, and in exchange for, each Allowed Unsecured Notes Claim, on the Effective Date, each
holder of an Allowed Unsecured Notes Claim shall receive its Pro Rata share of (i) the Unsecured Notes
Stock Allocation and (ii) the Warrants. Distribution to each Holder of an Allowed Unsecured Notes
Claim shall be subject to, and in accordance with, the rights and the terms of the Unsecured Notes
Indenture.

                  (d)      Voting: Class 5 is Impaired, and the holders of Unsecured Notes Claims in Class
5 are entitled to vote to accept or reject the Plan.

        4.6     General Unsecured Claims (Class 6).

                (a)      Classification: Class 6 consists of General Unsecured Claims.

                  (b)     Treatment: Except to the extent that a holder of an Allowed General Unsecured
Claim agrees to a less favorable treatment of such Claim or has been paid before the Effective Date, on
and after the Effective Date, in full and final satisfaction, settlement, release, and discharge of, and in
exchange for, such Claim, (i) the Reorganized Debtors shall continue to pay or treat each Allowed
General Unsecured Claim in the ordinary course of business as if the Chapter 11 Cases had never been
commenced, or (ii) such holder will receive such other treatment so as to render such holder’s Allowed
General Unsecured Claim Unimpaired pursuant to section 1124 of the Bankruptcy Code, in each case
subject to all defenses or disputes the Debtors and the Reorganized Debtors may have with respect to such
Claims, including as provided in Section 6.17 of the Plan; provided that, notwithstanding the foregoing,
the Allowed amount of General Unsecured Claims shall be subject to and shall not exceed the limitations
or maximum amounts permitted by the Bankruptcy Code, including sections 502 or 503 of the
Bankruptcy Code, to the extent applicable; provided, further, that the Supporting Sponsors holding
General Unsecured Claims shall be deemed to have waived such Claims and shall not receive any
distributions on account of such Claims.

                  (c)     Voting: Class 6 is Unimpaired, and the holders of Allowed General Unsecured
Claims are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. Therefore, holders of Allowed General Unsecured Claims are not entitled to vote to
accept or reject the Plan, and the votes of such holders will not be solicited.

        4.7     Intercompany Claims (Class 7).

                (a)      Classification: Class 7 consists of Intercompany Claims.

                 (b)      Treatment: On the Effective Date, or as soon as practicable thereafter, all
Intercompany Claims shall be paid, adjusted, continued, settled, Reinstated, discharged, contributed to
capital, or eliminated, in each case to the extent determined to be appropriate by the Debtors (with the
consent of the Required Supporting Term Lenders and the Crossover Holder) or the Reorganized Debtors,
as applicable, subject to the Restructuring Transactions.


                                                     21
1004839448v2
                (c)     Voting: Class 7 is Unimpaired, and the holders of Intercompany Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Intercompany Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited.

        4.8      Intercompany Interests (Class 8).

                 (a)     Classification: Class 8 consists of Intercompany Interests.

               (b)     Treatment: On the Effective Date, or as soon as practicable thereafter, all
Intercompany Interests shall be Reinstated, (i) subject to the reasonable consent of the Required
Supporting Term Lenders and the Crossover Holder and (ii) the Restructuring Transactions.

                (c)     Voting: Class 8 is Unimpaired, and the holders of Intercompany Interests are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Intercompany Interests are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited.

                 (d)     To the extent Reinstated under the Plan, the Intercompany Interests shall be
Reinstated for the ultimate benefit of the holders of the New Common Stock, and in exchange for the
Debtors’ and Reorganized Debtors’ agreement under the Plan to make certain distributions to the holders
of Allowed Claims. For the avoidance of doubt, to the extent Reinstated pursuant to the Plan, on and
after the Effective Date, all Intercompany Interests shall be owned by the same Reorganized Debtor that
corresponds with the Debtor that owned such Intercompany Interests prior to the Effective Date.

        4.9      Parent Interests (Class 9).

                 (a)     Classification: Class 9 consists of Parent Interests.

                  (b)      Treatment: Holders of Parent Interests shall not receive or retain any property
under the Plan on account of such Parent Interests. On the Effective Date, or as soon as practicable
thereafter, all Interests shall be deemed cancelled without further action by or order of the Bankruptcy
Court, and shall be of no further force and effect, whether surrendered for cancellation or otherwise.

                 (c)      Voting: Class 9 is Impaired, and the holders of Parent Interests are conclusively
deemed to have rejected the Plan. Therefore, holders of Parent Interests are not entitled to vote to accept
or reject the Plan, and the votes of such holders of Parent Interests will not be solicited.

                          ARTICLE V        MEANS FOR IMPLEMENTATION.

        5.1      Compromise of Controversies.

                 Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
consideration for the distributions and other benefits provided under the Plan, the provisions of the Plan
constitute a good-faith compromise and settlement of all Claims and controversies resolved under the
Plan as to the Debtors, the Reorganized Debtors and the Restructuring Support Parties, and the entry of
the Confirmation Order shall constitute the Bankruptcy Court’s approval of such compromise and
settlement under Bankruptcy Rule 9019, and the Bankruptcy Court’s findings shall constitute its
determination that such compromises and settlements are within the range of reasonableness, in the best
interests of the Debtors, their estates, their creditors, and other parties-in-interest, and fair and equitable.



                                                      22
1004839448v2
Each provision of the Plan constitutes a part of this settlement that is non-severable from the remaining
terms of the Plan.

        5.2     Sources of Cash for Plan Distribution.

                Except as otherwise provided in the Plan or Confirmation Order, all Cash required for the
payments to be made hereunder shall be obtained from the Debtors’ and the Reorganized Debtors’
operations and Cash balances, the Priority Exit Facility Loans and the Exit ABL Facility.

        5.3     Restructuring Expenses.

                 To the extent not otherwise paid and notwithstanding any contrary limitations or
conditions to such payment in an order of the Bankruptcy Court other than the Confirmation Order, the
Debtors or the Reorganized Debtors, as applicable, shall promptly pay outstanding and invoiced
Restructuring Expenses as follows: (a) on the Effective Date, Restructuring Expenses incurred during the
period prior to the Effective Date to the extent invoiced to the Debtors at least two (2) Business Days in
advance of the Effective Date and (b) after the Effective Date, any unpaid Restructuring Expenses within
ten (10) Business Days of receiving an invoice; provided that such Restructuring Expenses shall be paid
in accordance with the terms of any applicable engagement letters or other contractual arrangements
without the requirement for the filing of retention applications, fee applications, or any other applications
in the Chapter 11 Cases, and without any requirement for further notice or Bankruptcy Court review or
approval.

        5.4     Continued Corporate Existence; Corporate Action.

                  (a)    Except as otherwise provided in the Plan or any agreement, instrument, or other
document incorporated in the Plan or the Plan Supplement (including the Restructuring Transactions), on
the Effective Date, each Debtor shall continue to exist after the Effective Date as a separate corporation,
limited liability company, partnership, or other form of entity, as the case may be, with all the powers of a
corporation, limited liability company, partnership, or other form of entity, as the case may be, pursuant
to the applicable law in the jurisdiction in which each applicable Debtor is incorporated or formed and
pursuant to the respective certificate of incorporation and by-laws (or other analogous formation
documents) in effect before the Effective Date, except to the extent such certificate of incorporation or
bylaws (or other analogous formation documents) is amended by the Plan or otherwise, and to the extent
any such document is amended, such document is deemed to be amended pursuant to the Plan and will be
effective without any further action or approval (other than any requisite filings required under applicable
state or federal law).

                  (b)     On the Effective Date, all actions contemplated by the Plan shall be deemed
authorized and approved by the Bankruptcy Court in all respects, including, as applicable: (i) the
adoption and/or filing of the Amended Organizational Documents and the New Stockholders’ Agreement;
(ii) the selection of the directors, managers, and officers for the Reorganized Debtors, including the
appointment of the New Board; (iii) the authorization, issuance, and distribution of New Common Stock
(including the Supplemental Securities) and Warrants and the shares of New Common Stock (including
any other securities issuable upon exercise of the Warrants) issued upon the exercise of the Warrants;
(iv) the rejection, assumption, or assumption and assignment, as applicable, of Executory Contracts and
Unexpired Leases; (v) the entry into the Exit Facilities and the execution, delivery, and filing of the Exit
Facility Documents, as applicable; (vi) implementation of the Restructuring Transactions; (vii) payment
of the Backstop Payment; and (viii) all other actions contemplated by the Plan (whether to occur before,
on, or after the Effective Date). Upon the Effective Date, all matters provided for in the Plan involving
the corporate structure of Reorganized Debtors, and any corporate action required by the Debtors or the


                                                     23
1004839448v2
other Reorganized Debtors in connection with the Plan shall be deemed to have occurred and shall be in
effect, without any requirement of further action by the security holders, directors, or officers of the
Debtors or Reorganized Debtors. On or (as applicable) before the Effective Date, the appropriate officers
of the Debtors, Reorganized DB Parent, or the other Reorganized Debtors shall be authorized and (as
applicable) directed to issue, execute, and deliver the agreements, documents, securities, and instruments
contemplated by the Plan (or necessary or desirable to effectuate the Restructuring Transactions) in the
name of and on behalf of Reorganized DB Parent and the other Reorganized Debtors, including the Exit
Facility Documents and any and all other agreements, documents, Securities, and instruments relating to
the foregoing, to the extent not previously authorized by the Bankruptcy Court. The authorizations and
approvals contemplated by this Section 5.4(b) shall be effective notwithstanding any requirements under
non-bankruptcy law.

        5.5     Exit Facilities.

                (a)      On the Effective Date, in accordance with, and subject to, the terms and
conditions of the Exit Facility Documents, the Reorganized Debtors will enter into the Exit Facilities
without the need for any further corporate action and without further action by the holders of Claims or
Interests. The proceeds of the Exit Facilities shall be used to (i) refinance the Prepetition ABL Agreement
(to the extent outstanding), DIP ABL Agreement and DIP Term Loan Agreement in full in accordance
with Sections 2.5, 2.6 and 4.3 of the Plan, (ii) fund other Distributions, costs, and expenses contemplated
by the Plan, (iii) pay the Backstop Payment and (iv) fund general working capital and for general
corporate purposes of the Reorganized Debtors, in each case subject to the terms of the Exit Facility
Documents.

                 (b)      To the extent that holders of Prepetition Term Loan Claims do not fully fund the
Priority Exit Facility in accordance with Section 4.4 hereof, the Backstop Parties have agreed to backstop
the Priority Exit Facility to the extent of the Priority Exit Facility Backstop Commitment, consistent with
the Restructuring Term Sheet and subject to the terms thereof, to ensure that the entire Priority Exit
Facility is funded. In consideration of the Priority Exit Facility Backstop Commitment, on the Effective
Date, each Backstop Party shall receive its applicable allocation of the Backstop Payment.

                 (c)    The Confirmation Order shall constitute approval of the Exit Facilities (including
the transactions contemplated thereby and all payments contemplated thereunder (including the Backstop
Payment), and all actions to be taken, undertakings to be made, and obligations to be incurred and fees
paid by the Reorganized Debtors in connection therewith), and authorization for the Reorganized Debtors
to enter into and perform under the Exit Facility Documents and such other documents and make such
payment and any other payment in connection therewith as may be required or appropriate.

                 (d)      On the Effective Date, the Exit Facility Documents shall be executed and
delivered substantially on the terms and conditions set forth in the Restructuring Term Sheet. All Liens
and security interests granted pursuant to the Exit Facility Documents shall be (i) valid, binding,
perfected, and enforceable Liens and security interests in the personal and real property described in and
subject to such document, with the priorities established in respect thereof under applicable non-
bankruptcy law, (ii) granted in good faith and deemed not to constitute a fraudulent conveyance or
fraudulent transfer, and (iii) not otherwise subject to avoidance, recharacterization, or subordination under
any applicable law. Each of the Debtors, the Reorganized Debtors, and the Entities granted such Liens
and security interests are authorized to make all filings and recordings, and to obtain all governmental
approvals and consents necessary to establish, attach, and perfect such Liens and security interests under
any applicable law, and shall thereafter cooperate to make all other filings and recordings that otherwise
would be necessary under applicable law to give notice of such Liens and security interests to third
parties.


                                                     24
1004839448v2
                (e)     The Reorganized Debtors shall be authorized to execute, deliver, and enter into
and perform under the Exit Facility Documents without the need for any further corporate or limited
liability company action and without further action by the holders of Claims or Interests.

        5.6     Authorization and Issuance of New Common Stock and the Warrants.

                 (a)     All existing interests in DB Parent shall be cancelled as of the Effective Date
and, subject to the Restructuring Transactions, on the Effective Date, the Debtors or the Reorganized
Debtors, as applicable, are authorized to issue or cause to be issued and shall issue to (i) holders of
Prepetition Term Loan Claims, (ii) holders of Unsecured Notes Claims and (iii) lenders under the Priority
Exit Facility, as applicable, the New Common Stock (including the Supplemental Securities) and the
Warrants in accordance with the terms of the Plan, the Amended Organizational Documents, and the
Warrant Agreement, without the need for any further corporate, limited liability company, or shareholder
action. All of the New Common Stock and the Warrants issuable under the Plan (including the
Supplemental Securities), when so issued, shall be duly authorized, validly issued, fully paid, and non-
assessable, and the holders of New Common Stock and Warrants shall be deemed to have accepted the
terms of the New Stockholders’ Agreement (solely in their capacity as shareholders and holders of
warrants of Reorganized DB Parent) and to be parties thereto without further action or signature. The
New Stockholders’ Agreement shall be effective as of the Effective Date and, as of such date, shall be
deemed to be valid, binding, and enforceable in accordance with its terms, and each holder of New
Common Stock and Warrants shall be bound thereby.

                  (b)     Upon the Effective Date, unless otherwise consented to by the Required
Supporting Term Lenders and the Crossover Holder, (i) the New Common Stock shall not be registered
under the Securities Act of 1933, and shall not be listed for public trading on any securities exchange, and
(ii) none of the Reorganized Debtors shall be a reporting company under the Exchange Act. Except as
provided in the Plan or the Confirmation Order, the New Common Stock to be distributed under the Plan
to holders of Allowed Class 5 Claims shall be issued in the names of such holders or their nominees in
accordance with DTC’s book-entry exchange procedures or on the books and records of a transfer agent;
provided, that such New Common Stock will only be issued in accordance with DTC book-entry
procedures if it is permitted to be held through DTC’s book-entry system and the Reorganized Debtors, in
their sole discretion, deem such method of distribution advisable. To receive distributions of New
Common Stock, holders of applicable Allowed Claims shall be required to designate a direct or indirect
participant in DTC with whom such holder has an account into which such New Common Stock may be
deposited.

        5.7     Exemption from Registration.

                  (a)     The offer, issuance, and distribution of the New Common Stock and the Warrants
hereunder to holders of Prepetition Term Loan Claims and Unsecured Notes Claims shall be exempt,
pursuant to section 1145 of the Bankruptcy Code, if applicable, or other available exemptions without
further act or action by any Entity, from registration under (i) the Securities Act of 1933, as amended, and
all rules and regulations promulgated thereunder, and (ii) any state or local law requiring registration for
the offer, issuance, or distribution of Securities.

                (b)     The New Common Stock and the Warrants shall be issued without registration
under the Securities Act or any similar federal, state or local law in reliance on available exemptions or
section 1145(a) of the Bankruptcy Code and, if applicable, shall be freely tradable by the recipients
thereof, subject to: (i) the provisions of section 1145(b)(1) of the Bankruptcy Code relating to the
definition of an underwriter in section 2(a)(11) of the Securities Act of 1933; (ii) compliance with any



                                                    25
1004839448v2
rules and regulations of the Securities and Exchange Commission, if any, applicable at the time of any
future transfer of such securities or instruments; and (iii) any applicable regulatory approval.

                 (c)      Should the Reorganized Debtors elect on or after the Effective Date to reflect any
ownership of the New Common Stock and/or the Warrants through the facilities of the DTC, the
Reorganized Debtors need not provide any further evidence other than the Plan or the Confirmation Order
with respect to the treatment of the New Common Stock and Warrants under applicable securities laws.

                 (d)      Notwithstanding anything to the contrary in the Plan, no entity (including, for the
avoidance of doubt, DTC) shall be entitled to require a legal opinion regarding the validity of any
transaction contemplated by the Plan, including, for the avoidance of doubt, whether the New Common
Stock and Warrants and the shares of New Common Stock (including any other securities issuable upon
exercise of the Warrants) issued upon the exercise of the Warrants are exempt from registration and/or
eligible for DTC book-entry delivery, settlement, and depository services. DTC shall be required to
accept and conclusively rely upon the Plan or Confirmation Order in lieu of a legal opinion regarding
whether the New Common Stock and/or Warrants and/or shares of New Common Stock (including any
other securities issuable upon exercise of Warrants) issued upon the exercise of the Warrants are exempt
from registration and/or eligible for DTC book-entry delivery, settlement, and depository services.

        5.8     Cancellation of Existing Securities and Agreements.

                 (a)      Except for the purpose of evidencing a right to a Distribution under the Plan and
except as otherwise set forth in the Plan, including with respect to executory contracts or unexpired leases
that shall be assumed by the Debtors, on the Effective Date, all agreements, instruments, and other
documents evidencing any Prepetition ABL Claims, Prepetition Term Loan Claims, Unsecured Notes
Claims, or any Interest (other than Intercompany Interests that are not modified by the Plan) and any
rights of any holder in respect thereof shall be deemed cancelled, discharged, and of no force or effect and
the obligations of the Debtors thereunder shall be deemed fully satisfied, released, and discharged.

                  (b)     Notwithstanding such cancellation and discharge, the Prepetition ABL
Agreement, the Prepetition Term Loan Agreement, and the Unsecured Notes Indenture shall continue in
effect solely to the extent necessary to (i) allow the holders of Allowed Prepetition ABL Claims, Allowed
Prepetition Term Loan Claims, and Allowed Unsecured Notes Claims to receive Distributions under the
Plan, (ii) allow the Debtors, the Reorganized Debtors, the Prepetition ABL Agent, the Prepetition Term
Loan Agent, the Unsecured Notes Indenture Trustee, and the Disbursing Agent to make post-Effective
Date Distributions or take such other action pursuant to the Plan on account of the Allowed Prepetition
ABL Claims, Allowed Prepetition Term Loan Claims, and Allowed Unsecured Notes Claims, and to
otherwise exercise their rights and discharge their obligations relating to the interests of the holders of
such Claims in accordance with the Plan, and (iii) permit the Prepetition ABL Agent, the Prepetition
Term Loan Agent, and the Unsecured Notes Indenture Trustee to appear in the Chapter 11 Cases,
provided that nothing in this Section 5.8 shall affect the discharge of Claims pursuant to the Bankruptcy
Code, the Confirmation Order, or the Plan or result in any liability or expense to the Reorganized Debtors.

                 (c)     In addition to the foregoing, the Unsecured Notes Indenture shall continue in
effect to the extent necessary to (i) permit the Unsecured Notes Indenture Trustee to assert its Unsecured
Notes Indenture Trustee Charging Lien; (ii) allow the Unsecured Notes Indenture Trustee to maintain any
right of indemnification, contribution, subrogation or any other claim or entitlement it may have under the
Unsecured Notes Indenture; (iii) exercise its rights and obligations relating to the interests of its holders
under the Unsecured Notes Indenture; and (iv) permit the Unsecured Notes Indenture Trustee to perform
any functions that are necessary to effectuate the powers outlined in this Section 5.8. Except for the
foregoing, the Unsecured Notes Indenture Trustee and its respective agents shall be relieved of all further


                                                     26
1004839448v2
duties and responsibilities related to the Unsecured Notes Indenture and related documents and the Plan,
except with respect to such other rights of the Unsecured Notes Indenture Trustee that, pursuant to the
Unsecured Notes Indenture, survive the termination of the Unsecured Notes Indenture. Subsequent to the
performance by the Unsecured Notes Indenture Trustee of its obligations pursuant to the Plan, the
Unsecured Notes Indenture Trustee and its agents shall be relieved of all further duties and
responsibilities related to the Unsecured Notes Indenture and shall be discharged.

                 (d)      Notwithstanding the foregoing, any provision in any document, instrument, lease,
or other agreement that causes or effectuates, or purports to cause or effectuate, a default, termination,
waiver, or other forfeiture of, or by, the Debtors of their interests, as a result of the cancellations,
terminations, satisfaction, releases, or discharges provided for in this Section 5.8 shall be deemed null and
void and shall be of no force and effect. Nothing contained herein shall be deemed to cancel, terminate,
release, or discharge the obligation of the Debtors or any of their counterparties under any executory
contract or unexpired lease to the extent such executory contract or unexpired lease has been assumed by
the Debtors pursuant to a Final Order of the Bankruptcy Court or hereunder.

        5.9     Officers and Boards of Directors.

                 (a)     On the Effective Date, the New Board shall consist of seven (7) directors in total
to be designated by the Supporting Term Lenders and the Crossover Holder in a manner to be determined
consistent with the Restructuring Term Sheet. To the extent then known and determined, the identities of
the members of each board of directors or managers of a Reorganized Debtor, as applicable, and, to the
extent applicable, the officers of each Reorganized Debtor, shall be disclosed at or prior to the
Confirmation Hearing in accordance with section 1129(a)(5) of the Bankruptcy Code.

               (b)     Commencing on the Effective Date, each of the directors, managers, and officers
of each of the Reorganized Debtors shall be elected and serve pursuant to the terms of the applicable
Amended Organizational Documents of such Reorganized Debtor and may be replaced or removed in
accordance with such Amended Organizational Documents.

        5.10    Restructuring Transactions.

                  (a)      On or as soon as practicable after the Effective Date, the Reorganized Debtors
shall, subject to the reasonable consent of the Required Supporting Term Lenders and the Crossover
Holder, take such actions as may be or become necessary or appropriate to effect any transaction
described in, approved by, contemplated by, or necessary to effectuate the Plan (collectively, the
“Restructuring Transactions”), including (i) the execution and delivery of appropriate agreements or
other documents of merger, consolidation, restructuring, financing, conversion, disposition, transfer,
dissolution, or liquidation containing terms that are consistent with the terms of the Plan and that satisfy
the applicable requirements of applicable law and any other terms to which the applicable Entities may
determine, (ii) the execution and delivery of appropriate instruments of transfer, assignment, assumption,
or delegation of any asset, property, right, liability, debt, or obligation on terms consistent with the terms
of the Plan and having other terms to which the applicable parties agree, (iii) the filing of appropriate
certificates or articles of incorporation, formation, reincorporation, merger, consolidation, conversion, or
dissolution, the Amended Organizational Documents, (iv) the issuance of Securities (including the New
Common Stock, Warrants and Supplemental Securities), all of which shall be authorized and approved in
all respects in each case without further action being required under applicable law, regulation, order, or
rule, (v) all other actions that the applicable Entities determine to be necessary or appropriate, including
(A) making filings or recordings that may be required by applicable law, subject, in each case, to the
Amended Organizational Documents, and (B) such other transactions that may be required or necessary
to effectuate any of the Restructuring Transactions in the most tax-efficient manner, including mergers,


                                                     27
1004839448v2
consolidations, restructurings, conversions, dispositions, transfers, formations, organizations, dissolutions
or liquidations, (vi) the execution, delivery, and filing, if applicable, of the Exit Facility Documents, the
Amended Organizational Documents, the New Stockholders’ Agreement and the Warrant Agreement,
and (vii) all other actions that the applicable Entities determine to be necessary or appropriate, including
making filings or recordings that may be required by applicable law, provided, that any of the foregoing
actions and documents shall, in each case, be subject to the RSA Definitive Document Requirements (as
applicable). The Restructuring Transactions may include a taxable transfer of all or a portion of the
Debtors’ assets or Entities to one or more newly formed Entities (or an affiliate or subsidiary of such
Entity or Entities) formed and controlled by certain holders of Claims against the Debtors and, in such
case, the New Common Stock (and/or other interests) issued to holders of Claims pursuant to the Plan
may comprise stock (and/or other interests) of such Entity or Entities.

                 (b)     Each officer, member of the board, or manager of the Debtors is (and each
officer, member of the board, or manager of the Reorganized Debtors shall be) authorized and directed to
issue, execute, deliver, file, or record such contracts, securities, instruments, releases, indentures, and
other agreements or documents and take such actions as may be necessary or appropriate to effectuate,
implement, and further evidence the terms and conditions of the Plan, the Securities issued pursuant to the
Plan and any Restructuring Transaction (including the New Common Stock, Warrants and Supplemental
Securities) in the name of and on behalf of the Reorganized Debtors, all of which shall be authorized and
approved in all respects, in each case, without the need for any approvals, authorization, consents, or any
further action required under applicable law, regulation, order, or rule (including, without limitation, any
action by the shareholders or directors or managers of the Debtors or the Reorganized Debtors) except for
those expressly required pursuant to the Plan.

                 (c)     On the Effective Date, or as soon thereafter as is reasonably practicable, the
Reorganized Debtors’ respective certificates of incorporation and bylaws (and other formation and
constituent documents relating to limited liability companies) shall be amended as may be required to be
consistent with the provisions of the Plan, the New Stockholders’ Agreement, the Warrant Agreement,
and the Exit Facility Documents, as applicable, and the Bankruptcy Code. The Amended Organizational
Documents shall, among other things: (i) authorize the issuance of the New Common Stock (including
the Supplemental Securities) and the Warrants and the shares of New Common Stock (including any
other securities issuable upon exercise of the Warrants) issued upon the exercise of the Warrants; and
(ii) pursuant to and only to the extent required by section 1123(a)(6) of the Bankruptcy Code, include a
provision prohibiting the issuance of non-voting equity Securities. After the Effective Date, each
Reorganized Debtor may amend and restate its certificate of incorporation and other formation and
constituent documents as permitted by the laws of its respective jurisdiction of formation and the terms of
the Amended Organizational Documents, the New Stockholders Agreement and the Warrant Agreement.

                  (d)     All matters provided for herein involving the corporate structure of the Debtors
or the Reorganized Debtors, to the extent applicable, or any corporate, limited liability company, or
related action required by the Debtors or the Reorganized Debtors in connection herewith shall be deemed
to have occurred and shall be in effect, without any requirement of further action by the shareholders,
members, or directors or managers of the Debtors or the Reorganized Debtors, and with like effect as
though such action had been taken unanimously by the shareholders, members, directors, managers, or
officers, as applicable, of the Debtors or the Reorganized Debtors.

        5.11    Cancellation of Liens.

                 Except as otherwise specifically provided herein, the Exit Facility Documents (including
in connection with any express written amendment of any mortgage, deed of trust, Lien, pledge or other
security interest under the Exit Facility Documents), or in any contract, instrument, release, or other


                                                     28
1004839448v2
agreement or document created pursuant to the Plan, including pursuant to Section 5.8(b) hereof, upon the
indefeasible payment in full in Cash of an Other Secured Claim or ABL Facility Claim, any Lien securing
an Other Secured Claim or ABL Facility Claim that is indefeasibly paid in full, in Cash, shall be deemed
released and discharged, and the holder of such Other Secured Claim or ABL Facility Claim shall be
authorized and directed to release any Collateral or other property of the Debtors (including any Cash
collateral) held by such holder and to take such actions as may be requested by the Reorganized Debtors
to evidence the release or discharge of such Lien, including the execution, delivery and filing or recording
of such releases or discharges as may be requested by the Reorganized Debtors, and the Reorganized
Debtors and their designees shall be authorized to file UCC-3 termination statements and other release or
discharge documentation (to the extent applicable) with respect thereto.

        5.12    Employee Matters.

                (a)      Subject to Section 5.12(c) of the Plan, on the Effective Date, the Reorganized
Debtors shall be deemed to have assumed all employee compensation plans, Benefit Plans, employment
agreements, offer letters, or award letters to which any Debtor is a party (collectively, the “Employee
Arrangements”); provided that notwithstanding anything contrary in the Employee Arrangements, the
consummation of the Plan shall not be treated as a change in control or change of control or other similar
transaction under the Employee Arrangements.

                (b)      Within sixty (60) days following the Effective Date, the New Board shall
establish the Management Incentive Plan for members of the Reorganized Debtors’ management. The
participants and the amounts allocated under the Management Incentive Plan and other terms and
conditions thereof shall be determined in the sole discretion of the New Board.

                 (c)     Any Parent Interests granted prior to the Effective Date to a current or former
employee, officer, director or contractor under an Employee Arrangement or otherwise shall be deemed
cancelled on the Effective Date. For the avoidance of doubt, if a Benefit Plan or an Employee
Arrangement is assumed and the Benefit Plan or Employment Arrangement provides in part for an award
or potential award of Interests in the Debtors, such Benefit Plan or Employment Arrangement shall be
assumed in all respects other than the provisions of such agreement relating to Interest awards.

        5.13    Release of Avoidance Actions.

                On the Effective Date, the Debtors, on behalf of themselves and their estates, shall
release any and all Avoidance Actions and the Debtors and the Reorganized Debtors, and any of their
successors or assigns, and any Entity acting on behalf of the Debtors or the Reorganized Debtors, shall be
deemed to have waived the right to pursue any and all Avoidance Actions, except for Avoidance Actions
brought as counterclaims or defenses to claims asserted against the Debtors.

        5.14    Closing of Chapter 11 Cases.

                The Reorganized Debtors shall, promptly after the full administration of the Chapter 11
Cases, file with the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any
applicable order of the Bankruptcy Court to close the Chapter 11 Cases, provided, as of the Effective
Date, the Reorganized Debtors may submit separate orders to the Bankruptcy Court under certification of
counsel closing certain individual Chapter 11 Cases and changing the caption of the Chapter 11 Cases
accordingly, provided further that matters concerning Claims may be heard and adjudicated in one of the
Debtors’ chapter 11 cases that remains open regardless of whether the applicable Claim is against a
Debtor in a chapter 11 case that is closed. Nothing in this Plan shall authorize the closing of any case
nunc pro tunc to a date that precedes the date any such order is entered. Any request for nunc pro tunc


                                                    29
1004839448v2
relief shall be made on motion served on the United States Trustee, and the Bankruptcy Court shall rule
on such request after notice and a hearing. Upon the filing of a motion to close the last Chapter 11 Case
remaining open, the Reorganized Debtors shall file a final report with respect to all of the Chapter 11
Cases pursuant to Local Rule 3022-1(c).

        5.15    Notice of Effective Date.

                On the Effective Date, the Debtors shall file a notice of the occurrence of the Effective
Date with the Bankruptcy Court.

                                   ARTICLE VI DISTRIBUTIONS.

        6.1     Distributions Generally.

                One or more Disbursing Agents shall make all Distributions under the Plan to the
appropriate holders of Allowed Claims in accordance with the terms of the Plan.

        6.2     Distribution Record Date.

                 As of the close of business on the Effective Date, the various lists of holders of Claims or
Interests in each Class, as maintained by the Debtors or their respective agents, shall be deemed closed,
and there shall be no further changes in the record holders of any of the Claims or Interests. The Debtors
or the Reorganized Debtors shall have no obligation to recognize any transfer of the Claims or Interests
occurring on or after the Effective Date. In addition, with respect to payment of any Cure Amounts or
disputes over any Cure Amounts, neither the Debtors nor the Disbursing Agent shall have any obligation
to recognize or deal with any party other than the non-Debtor party to the applicable executory contract or
unexpired lease (or such non-Debtor party’s counsel and/or managing agent) as of the Effective Date,
even if such non-Debtor party has sold, assigned, or otherwise transferred its Claim for a Cure Amount.
For the avoidance of doubt, the Distribution Record Date shall not apply to the Unsecured Notes, the
holders of which shall receive a Distribution in accordance with Section 4.5 of the Plan and, as applicable,
the customary procedures of DTC on or as soon as practicable after the Effective Date.

        6.3     Date of Distributions.

                 Except as otherwise provided in the Plan, any Distributions and deliveries to be made
under the Plan shall be made on the Effective Date or as otherwise determined in accordance with the
Plan, including, without limitation, the treatment provisions of Article IV of the Plan, or as soon as
practicable thereafter; provided that the Reorganized Debtors may implement periodic Distribution dates
to the extent they determine them to be appropriate.

        6.4     Disbursing Agent.

                All Distributions under the Plan shall be made by the Disbursing Agent, on behalf of the
applicable Debtor (unless otherwise provided herein), on or after the Effective Date or as otherwise
provided herein. The Disbursing Agent shall not be required to give any bond or surety or other security
for the performance of its duties, and all reasonable and documented fees and expenses incurred by such
Disbursing Agent directly related to Distributions hereunder shall be reimbursed by the Reorganized
Debtors. The Reorganized Debtors shall use all commercially reasonable efforts to provide the
Disbursing Agent (if other than the Reorganized Debtors) with the amounts of Claims and the identities
and addresses of holders of Claims, in each case, as set forth in the Debtors’ or the Reorganized Debtors’
books and records. The Reorganized Debtors shall cooperate in good faith with the applicable Disbursing


                                                     30
1004839448v2
Agent (if other than the Reorganized Debtors) to comply with the reporting and withholding requirements
outlined in Section 6.20 of the Plan.

        6.5     Rights and Powers of Disbursing Agent.

                (a)      From and after the Effective Date, the Disbursing Agent, solely in its capacity as
Disbursing Agent, shall be exculpated by all Entities, including, without limitation, holders of Claims
against and Interests in the Debtors and other parties in interest, from any and all Claims, Causes of
Action, and other assertions of liability arising out of the discharge of the powers and duties conferred
upon such Disbursing Agent by the Plan or any order of the Bankruptcy Court entered pursuant to or in
furtherance of the Plan, or applicable law, except for actions or omissions to act arising out of the gross
negligence or willful misconduct, fraud, malpractice, criminal conduct, or ultra vires acts of such
Disbursing Agent. No holder of a Claim or Interest or other party in interest shall have or pursue any
claim or Cause of Action against the Disbursing Agent, solely in its capacity as Disbursing Agent, for
making payments in accordance with the Plan or for implementing provisions of the Plan, except for
actions or omissions to act arising out of the gross negligence or willful misconduct, fraud, malpractice,
criminal conduct, or ultra vires acts of such Disbursing Agent.

                (b)     The Disbursing Agent shall be empowered to (i) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties hereunder, (ii) make all
Distributions contemplated hereby, and (iii) exercise such other powers as may be vested in the
Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing
Agent to be necessary and proper to implement the provisions hereof.

        6.6     Expenses of Disbursing Agent.

               Except as otherwise ordered by the Bankruptcy Court, any reasonable and documented
fees and expenses incurred by the Disbursing Agent acting in such capacity (including reasonable
documented attorneys’ fees and expenses) on or after the Effective Date shall be paid in Cash by the
Reorganized Debtors in the ordinary course of business.

        6.7     Delivery of Distributions to Unsecured Notes Indenture Trustee.

                 (a)     All distributions to Holders of Unsecured Notes Claims shall be made in
accordance with the terms of the Unsecured Notes Indenture. The Unsecured Notes Indenture Trustee
shall hold or direct such distributions for the benefit of the Holders of Allowed Unsecured Notes Claims.
As soon as practicable in accordance with the requirements set forth in this Article VI, the Unsecured
Notes Indenture Trustee shall arrange to deliver such distributions to or on behalf of such Holders.

                 (b)     If the Unsecured Notes Indenture Trustee is unable to make, or consents to the
Reorganized Debtors making, such distributions, the Reorganized Debtors, with such Unsecured Notes
Indenture Trustee’s cooperation, shall make such distributions to the extent reasonably practicable to do
so (provided that until such distributions are made, the Unsecured Notes Indenture Trustee Charging Lien
shall attach to the property to be distributed in the same manner as if such distributions were made
through the Unsecured Notes Indenture Trustee). As to any Holder of an Allowed Unsecured Notes
Claim that is held in the name of, or by a nominee of DTC, the Reorganized Debtors, shall seek the
cooperation of DTC, or other transfer agent, so that such distribution shall be made through the facilities
of DTC, or other transfer agent, on or as soon as practicable on or after the Effective Date.




                                                    31
1004839448v2
        6.8      Postpetition Interest.

                  Except as otherwise specifically provided for in the Plan, the Confirmation Order, or
another order of the Bankruptcy Court (including the DIP Orders) or required by the Bankruptcy Code,
interest shall not accrue or be paid on any Claims on or after the Petition Date; provided that, if interest is
payable pursuant to this Section 6.8, interest shall accrue at the federal judgment rate pursuant to 28
U.S.C. § 1961 on a non-compounded basis from the date the obligation underlying the Claim becomes
due and is not timely paid through the date of payment. Notwithstanding the foregoing, postpetition
interest on Prepetition ABL Claims and Prepetition Term Loan Claims shall accrue and be paid in
accordance with the terms set forth in the agreements governing such Claims, including, without
limitation, the DIP Orders, the Prepetition ABL Documents and the Prepetition Term Loan Documents
(as applicable).

        6.9      Delivery of Distributions.

                All Distributions to any holder of an Allowed Claim as and when required by the Plan
shall be made by the Disbursing Agent. In the event that any Distribution to any holder is returned as
undeliverable, no further Distributions shall be made to such holder unless and until the Disbursing Agent
is notified in writing of such holder’s then-current address, at which time all currently due, missed
Distributions shall be made to such holder as soon as reasonably practicable thereafter without interest.
Nothing herein shall require the Disbursing Agent to attempt to locate holders of undeliverable
Distributions and, if located, assist such holders in complying with Section 6.20 of the Plan.

        6.10     Distributions after Effective Date.

               Distributions made after the Effective Date to holders of Disputed Claims that are not
Allowed Claims as of the Effective Date but which later become Allowed Claims shall be deemed to have
been made on the Effective Date.

        6.11     Unclaimed Property.

                 Undeliverable Distributions or unclaimed Distributions shall remain in the possession of
the Reorganized Debtors until such time as a Distribution becomes deliverable or the holder accepts
Distribution, or such Distribution reverts back to the Reorganized Debtors, and shall not be supplemented
with any interest, dividends, or other accruals of any kind. Such Distributions shall be deemed unclaimed
property under section 347(b) of the Bankruptcy Code at the expiration of one hundred and eighty (180)
days from the date of the attempted Distribution. After such date, all unclaimed property or interest in
property shall revert to the Reorganized Debtors, and the Claim of any other holder to such property or
interest in property shall be discharged and forever barred. The Reorganized Debtors and the Disbursing
Agent shall have no obligation to attempt to locate any holder of an Allowed Claim other than by (i)
reviewing the Debtors’ books and records and filings with the Bankruptcy Court and (ii) posting a list of
undeliverable Distributions on the Voting Agent’s website.

        6.12     Time Bar to Cash Payments.

                Checks issued by the Disbursing Agent in respect of Allowed Claims shall be null and
void if not negotiated within one hundred and eighty (180) days after the date of issuance thereof.
Thereafter, the amount represented by such voided check shall irrevocably revert to the Reorganized
Debtors, and any Claim in respect of such voided check shall be discharged and forever barred,
notwithstanding any federal or state escheat laws to the contrary. Requests for re-issuance of any check



                                                      32
1004839448v2
shall be made to the Disbursing Agent by the holder of the Allowed Claim to whom such check was
originally issued.

        6.13    Manner of Payment Under the Plan.

                 Except as otherwise specifically provided in the Plan, at the option of the Debtors or the
Reorganized Debtors, as applicable, any Cash payment to be made hereunder may be made by a check or
wire transfer or as otherwise required or provided in applicable agreements or customary practices of the
Debtors.

        6.14    Satisfaction of Claims.

                Except as otherwise specifically provided in the Plan, any Distributions and deliveries to
be made on account of Allowed Claims under the Plan shall be in complete and final satisfaction,
settlement, and discharge of and exchange for such Allowed Claims.

        6.15    Fractional Stock and Warrant.

                 If any Distributions of New Common Stock or the Warrant pursuant to the Plan would
result in the issuance of a fractional share of New Common Stock or the Warrant, then the number of
shares of New Common Stock or the Warrant to be issued in respect of such Distribution shall be
calculated to one decimal place and rounded up or down to the closest whole share (with a half share or
greater rounded up and less than a half share rounded down). The total number of shares of New
Common Stock or the Warrant to be distributed in connection with the Plan shall be adjusted as necessary
to account for the rounding provided for in this Section 6.15. No consideration shall be provided in lieu
of fractional shares that are rounded down. To the extent applicable, DTC is considered a single holder
for rounding and distribution purposes. Neither the Reorganized Debtors nor the Disbursing Agent shall
have any obligation to make a Distribution that is less than one (1) share of New Common Stock.

        6.16    Minimum Cash Distributions.

               The Disbursing Agent shall not be required to make any Distribution of Cash less than
One Hundred Dollars ($100) to any holder of an Allowed Claim; provided that if any Distribution is not
made pursuant to this Section 6.16, such Distribution shall be added to any subsequent Distribution to be
made on behalf of the holder’s Allowed Claim.

        6.17    Maximum Distributions and Rights of Reimbursement.

               (a)     An (i) Allowed Primary Claim that receives Distributions in the Allowed amount
of such Claim or (ii) Allowed Guarantee Claim that receives any payment or transfer that, when
combined with Distributions provided on account of the corresponding Primary Claim equals the Allowed
amount of the Primary Claim, shall, in each case, be deemed to have had such Allowed Primary Claim or
Allowed Guarantee Claim, as applicable, satisfied in full as against the applicable Debtor.

                (b)    In no event shall (i) an Allowed Claim receive Distributions under the Plan in
excess of the Allowed amount of such Claim, or (ii) an Allowed Guarantee Claim receive Distributions
under the Plan that, when combined with Distributions or other consideration provided on the
corresponding Primary Claim are in excess of the Allowed amount of the Primary Claim (or such amount
as may be agreed to by the Debtors and the holder of the Allowed Guarantee Claim, with the consent of
the Required Supporting Term Lenders and the Crossover Holder).



                                                    33
1004839448v2
                (c)     Nothing contained herein shall in any way affect, impair or modify the rights of a
holder of a Primary Claim or a Guarantee Claim against an Entity that is not a Debtor.

        6.18    Setoffs.

                  Except as otherwise expressly provided for herein, each Reorganized Debtor, pursuant to
the Bankruptcy Code (including section 553 of the Bankruptcy Code), applicable non-bankruptcy law, or
as may be agreed to by the holder of a Claim, may set off against any Allowed Claim and the distributions
to be made pursuant to the Plan on account of such Allowed Claim (before any distribution is made on
account of such Allowed Claim), any claims, rights, and Causes of Action of any nature that such Debtor
or Reorganized Debtor, as applicable, may hold against the holder of such Allowed Claim, to the extent
such Claims, rights, or Causes of Action against such holder have not been otherwise compromised or
settled on or prior to the Effective Date (whether pursuant to the Plan or otherwise); provided, however,
that neither the failure to effect such a setoff nor the allowance of any Claim pursuant to the Plan shall
constitute a waiver or release by such Reorganized Debtor of any such Claims, rights, and Causes of
Action that such Reorganized Debtor may possess against such holder. In no event shall any holder of
Claims be entitled to set off any such Claim against any Claim, right, or Cause of Action of the Debtor or
Reorganized Debtor (as applicable), unless such holder has filed a motion with the Bankruptcy Court
requesting the authority to perform such setoff on or before the Confirmation Date, and notwithstanding
any indication in any Proof of Claim or otherwise that such holder asserts, has, or intends to preserve any
right of setoff pursuant to section 553 of the Bankruptcy Code or otherwise.

        6.19    No Distribution in Excess of Amount of Allowed Claim.

                 No holder of an Allowed Claim shall receive, on account of such Allowed Claim,
Distributions in excess of the Allowed amount of such Claim, except to the extent postpetition interest is
permitted by Section 6.8 of the Plan.

        6.20    Withholding and Reporting Requirements.

                 (a)      Withholding Rights. In connection with the Plan, any party issuing any
instrument or making any Distribution described in the Plan shall comply with all applicable withholding
and reporting requirements imposed by any federal, state, or local taxing authority, and all Distributions
pursuant to the Plan and all related agreements shall be subject to any such withholding or reporting
requirements. In the case of a non-Cash Distribution that is subject to withholding, the distributing party
may withhold an appropriate portion of such distributed property and either (i) sell such withheld property
to generate Cash necessary to pay over the withholding tax (or reimburse the distributing party for any
advanced payment of the withholding tax), or (ii) pay the withholding tax using its own funds and retain
such withheld property. Any amounts withheld pursuant to the preceding sentence shall be deemed to
have been distributed to and received by the applicable recipient for all purposes of the Plan.
Notwithstanding the foregoing, each holder of an Allowed Claim or any other Entity that receives a
Distribution pursuant to the Plan shall have responsibility for any taxes imposed by any Governmental
Unit, including, without limitation, income, withholding, and other taxes, on account of such Distribution.
Any party issuing any instrument or making any Distribution pursuant to the Plan has the right, but not
the obligation, to not make a Distribution until such holder has made arrangements reasonably
satisfactory to such issuing or disbursing party for payment of any such tax obligations. Any party issuing
any instrument or making any Distribution pursuant to the Plan, shall, to the extent reasonably
practicable, notify any recipient of a Distribution pursuant to the Plan and all related agreements if it is
going to withhold taxes pursuant to this Section 6.20 and reasonably cooperate with the recipient to
minimize or avoid such withholding.



                                                    34
1004839448v2
                (b)      Forms. Any party entitled to receive any property as an issuance or Distribution
under the Plan shall, upon request, deliver to the Disbursing Agent or such other Person designated by the
Reorganized Debtors (which Person shall subsequently deliver to the Disbursing Agent any applicable
IRS Form W-8 or Form W-9 received) an appropriate Form W-9 or (if the payee is a foreign Person)
Form W-8 and any other forms or documents reasonably requested by any Reorganized Debtor to reduce
or eliminate any withholding required by any federal, state, or local taxing authority.

        6.21    Hart-Scott-Rodino Antitrust Improvements Act.

                Any New Common Stock or the Warrant to be distributed under the Plan to an Entity
required to file a premerger notification and report form under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, to the extent applicable, shall not be distributed until the
notification and waiting periods applicable under such Act to such Entity have expired or been
terminated.

        6.22    Claims Paid or Payable by Third Parties.

                (a)      Claims Paid by Third Parties

                 A Claim shall be correspondingly reduced, and the applicable portion of such Claim shall
be disallowed without an objection to such Claim having to be filed and without any further notice to or
action, order, or approval of the Bankruptcy Court, to the extent that the holder of such Claim receives a
payment on account of such Claim from a party that is not a Debtor or Reorganized Debtor; provided that
the Debtors shall provide 21 days’ notice to the holder prior to any disallowance of such Claim during
which period the holder may object to such disallowance, and if the parties cannot reach an agreed
resolution, the matter shall be decided by the Bankruptcy Court. Subject to the last sentence of this
paragraph, to the extent a holder of a Claim receives a Distribution on account of such Claim and receives
payment from a party that is not a Debtor or a Reorganized Debtor on account of such Claim, such holder
shall, within fourteen days of receipt thereof, repay or return the Distribution to the Reorganized Debtors
to the extent the holder’s total recovery on account of such Claim from the third party and under the Plan
exceeds the amount of such Claim as of the date of any such Distribution under the Plan. The failure of
such holder to timely repay or return such Distribution shall result in the holder owing the Reorganized
Debtors annualized interest at the federal judgment rate on such amount owed for each Business Day after
the fourteen day grace period specified above until the amount is repaid.

                (b)      Claims Payable by Insurance Carriers

                 No Distributions under the Plan shall be made on account of an Allowed Claim that is
payable pursuant to one of the Debtors’ insurance policies until the holder of such Allowed Claim has
exhausted all remedies with respect to such insurance policy. To the extent that one or more of the
Debtors’ insurers agrees to satisfy in full or in part a Claim (if and to the extent adjudicated by a court of
competent jurisdiction), then immediately upon such insurers’ agreement, the applicable portion of such
Claim may be expunged without a Claim objection having to be filed and without any further notice to or
action, order, or approval of the Bankruptcy Court; provided that the Debtors shall provide 21 days’
notice to the holder of such Claim prior to any disallowance of such Claim during which period the holder
may object to such disallowance, and if the parties cannot reach an agreed resolution, the matter shall be
decided by the Bankruptcy Court.




                                                     35
1004839448v2
                (c)     Applicability of Insurance Policies

                 Except as otherwise provided in the Plan, Distributions to holders of Allowed Claims
shall be in accordance with the provisions of any applicable insurance policy. Notwithstanding anything
to the contrary herein, nothing contained in the Plan shall constitute or be deemed a release, settlement,
satisfaction, compromise, or waiver of any Cause of Action that the Debtors or any other Entity may hold
against any other Entity, including insurers, under any policies of insurance or applicable indemnity, nor
shall anything contained herein constitute or be deemed a waiver by such insurers of any defenses,
including coverage defenses, held by such insurers.

        6.23    Allocation Between Principal and Accrued Interest.

                 The aggregate consideration paid to holders with respect to their Allowed Claims shall be
treated pursuant to the Plan as allocated first to the principal amount of such Allowed Claims (to the
extent thereof) and, thereafter, to interest, if any, on such Allowed Claim accrued but unpaid through the
Effective Date.

                      ARTICLE VII PROCEDURES FOR DISPUTED CLAIMS.

        7.1     Disputed Claims Process.

                 Notwithstanding section 502(a) of the Bankruptcy Code, and in light of the Unimpaired
status of all Allowed General Unsecured Claims under the Plan, holders of Claims do not need to file
proofs of Claim with the Bankruptcy Court, and the Debtors (with the reasonable consent of the Required
Supporting Term Lenders and the Crossover Holder) or the Reorganized Debtors, as applicable, and the
holders of Claims shall determine, adjudicate, and resolve any disputes over the validity and amounts of
such Claims in the ordinary course of business; provided, that (unless expressly waived pursuant to the
Plan) the Allowed amount of such Claims shall be subject to and shall not exceed the limitations under or
maximum amounts permitted by the Bankruptcy Code, including sections 502 or 503 of the Bankruptcy
Code, to the extent applicable. If a holder of a Claim elects to file a proof of Claim with the Bankruptcy
Court, such holder shall be deemed to have consented to the jurisdiction of the Bankruptcy Court for all
purposes with respect to the Claim, and the Bankruptcy Court shall retain nonexclusive jurisdiction over
all such Claims, which shall be resolved on a case-by-case basis through settlements, Claim objections
(or, if necessary, through adversary proceedings), adjudication in a forum other than the Bankruptcy
Court, or by withdrawal of the Claims by the holders of such Claims. From and after the Effective Date,
the Reorganized Debtors may satisfy, dispute, settle, or otherwise compromise any Claim without
approval of the Bankruptcy Court.

        7.2     Objections to Claims.

                  Except insofar as a Claim is Allowed under the Plan, only the Reorganized Debtors shall
be entitled to object to Claims after the Effective Date. Any objections to proofs of Claim shall be served
and filed (a) on or before one-hundred and eighty (180) days following the later of (i) the Effective Date
and (ii) the date that a proof of Claim is filed or amended or a Claim is otherwise asserted or amended in
writing by or on behalf of a holder of such Claim, or (b) such later date as ordered by the Bankruptcy
Court upon motion filed by the Debtors or the Reorganized Debtors. The expiration of such period shall
not limit or affect the Reorganized Debtors’ rights to dispute Claims asserted other than through a proof
of Claim.




                                                    36
1004839448v2
        7.3     Estimation of Claims.

                  The Debtors or the Reorganized Debtors, as applicable, may at any time request that the
Bankruptcy Court estimate any contingent, unliquidated, or Disputed Claim pursuant to section 502(c) of
the Bankruptcy Code regardless of whether the Debtors previously objected to such Claim or whether the
Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall retain jurisdiction to
estimate any Claim at any time during litigation concerning any objection to any Claim, including,
without limitation, during the pendency of any appeal relating to any such objection. In the event that the
Bankruptcy Court estimates any contingent, unliquidated, or Disputed Claim, the amount so estimated
shall constitute either the Allowed amount of such Claim or a maximum limitation on such Claim, as
determined by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation on the
amount of such Claim, the Debtors or the Reorganized Debtors may pursue supplementary proceedings to
object to the allowance of such Claim.

        7.4     No Distributions Pending Allowance.

                  If an objection, motion to estimate, or other challenge to a Claim is filed, no payment or
Distribution provided under the Plan shall be made on account of such Claim unless and until (and only to
the extent that) such Claim becomes an Allowed Claim.

        7.5     Distributions After Allowance.

                To the extent that a Disputed Claim ultimately becomes, in whole or in part, an Allowed
Claim, Distributions (if any) shall be made to the holder of such Allowed Claim in accordance with the
provisions of the Plan, including the treatment provisions provided in Article IV of the Plan. Such
Distributions shall be made as soon as practicable after the date that the order or judgment of the
Bankruptcy Court allowing such Disputed Claim (or portion thereof) becomes a Final Order.

        7.6     Claim Resolution Procedures Cumulative.

                All of the objection, estimation, and resolution procedures in the Plan are intended to be
cumulative and not exclusive of one another. Claims may be estimated and subsequently settled,
compromised, withdrawn, or resolved in accordance with the Plan without further notice or Bankruptcy
Court approval.

        7.7     Disallowance of Claims.

                 All Claims and Interests of any Entity from which property is sought by the Debtors
under sections 542, 543, 550, or 553 of the Bankruptcy Code or that the Debtors or the Reorganized
Debtors allege is a transferee of a transfer that is avoidable under sections 522(f), 522(h), 544, 545, 547,
548, 549, or 724(a) of the Bankruptcy Code shall be disallowed if: (a) the Entity, on the one hand, and
the Debtors or the Reorganized Debtors, as applicable, on the other hand, agree or the Bankruptcy Court
has determined by Final Order that such Entity or transferee is liable to turn over any property or monies
under any of the aforementioned sections of the Bankruptcy Code; and (b) such Entity or transferee has
failed to turn over such property by the date set forth in such agreement or Final Order.




                                                    37
1004839448v2
        ARTICLE VIII             EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

        8.1     General Treatment.

                (a)     As of and subject to the occurrence of the Effective Date and the payment of any
applicable Cure Amount, all executory contracts and unexpired leases to which any of the Debtors are
parties, and which have not expired or terminated by their own terms on or prior to the Effective Date,
including Employment Arrangements (subject to Section 5.12 of the Plan) shall be deemed assumed by
the Debtors except for any executory contract or unexpired lease that (i) previously has been assumed,
assumed and assigned, or rejected pursuant to a Final Order of the Bankruptcy Court, (ii) is the subject of
a separate motion or notice filed by the Debtors on or before the Confirmation Date seeking to assume,
assume and assign, or reject pursuant to this Plan, the Confirmation Order or section 365 of the
Bankruptcy Code, or (iii) is the subject of a pending Assumption Dispute.

                (b)     Subject to satisfaction of the conditions set forth in Section 8.1(a), resolution of
any Assumption Dispute in accordance with Section 8.2 of the Plan, and the occurrence of the Effective
Date, entry of the Confirmation Order shall constitute approval of the assumptions or assumptions and
assignments provided for in the Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code and a
determination by the Bankruptcy Court that the Reorganized Debtors have provided adequate assurance
of future performance under each assumed executory contract and unexpired lease. Each executory
contract and unexpired lease assumed or assumed and assigned pursuant to the Plan shall vest in and be
fully enforceable by the applicable Reorganized Debtor in accordance with its terms, except as modified
by the provisions of the Plan, any order of the Bankruptcy Court authorizing and providing for its
assumption, or applicable law, provided that the assumption of executory contracts and unexpired leases
hereunder may include the assignment of certain of such contracts to Affiliates.

                   (c)     Except as otherwise provided herein or agreed to by the Debtors and the
applicable counterparty, each assumed executory contract or unexpired lease shall include all
modifications, amendments, supplements, restatements, or other agreements related thereto, and all rights
related thereto, if any, including all easements, licenses, permits, rights, privileges, immunities, options,
rights of first refusal, and any other interests. Modifications, amendments, supplements, and restatements
to prepetition executory contracts and unexpired leases that have been executed by the Debtors during the
Chapter 11 Cases shall not be deemed to alter the prepetition nature of the executory contract or
unexpired lease or the validity, priority, or amount of any Claims that may arise in connection therewith.

        8.2     Determination of Assumption Disputes and Deemed Consent.

                 (a)     Following the Petition Date, the Debtors shall serve a notice on parties to
executory contracts and unexpired leases to be assumed or assumed and assigned reflecting the Debtors’
intention to assume or assume and assign the executory contract or unexpired lease in connection with the
Plan and indicating that the Cure Amount shall be asserted against the Debtors or the Reorganized
Debtors, as applicable, in the ordinary course of business.

                (b)     Upon assumption, Cure Amounts shall be paid by the Debtors or the Reorganized
Debtors, as applicable, in the ordinary course, subject to all defenses and disputes the Debtors or the
Reorganized Debtors may have with respect to the underlying executory contracts or unexpired leases,
which the Debtors or the Reorganized Debtors may assert in the ordinary course. If there is an
Assumption Dispute pertaining to assumption of an executory contract or unexpired lease, such dispute
shall be heard by the Bankruptcy Court prior to such assumption being effective, provided, however, that
before the Effective Date, the Debtors (with the consent of the Required Supporting Term Lenders and
the Crossover Holder) may settle any dispute regarding Cure Amounts or the nature thereof without any


                                                     38
1004839448v2
further notice to any party or any action, order, or approval of the Bankruptcy Court. To the extent the
Assumption Dispute relates solely to the Cure Amount, the applicable Debtor may assume and/or assume
and assign the applicable executory contract or unexpired lease prior to the resolution of the Assumption
Dispute provided that such Debtor reserves Cash in an amount sufficient to pay the full amount
reasonably asserted as the required cure payment by the non-Debtor counterparty to such contract or lease
(or such lesser amount as may be fixed or estimated by the Bankruptcy Court or otherwise agreed to by
such non-Debtor counterparty and the applicable Debtor or the Reorganized Debtor). To the extent the
Assumption Dispute is resolved or determined unfavorably to the Debtor or the Reorganized Debtor, as
applicable, such Debtor or Reorganized Debtor, as applicable, may reject (with the consent of the
Required Supporting Term Lenders and the Crossover Holder) the applicable executory contract or
unexpired lease after such determination.

                  (c)      Any non-Debtor counterparty to an executory contract or unexpired lease that
fails to object timely to the notice of the proposed assumption, assumption and assignment or sublease of
such executory contract or unexpired lease shall be deemed to have assented to assumption, assumption
and assignment or sublease of the applicable executory contract or unexpired lease notwithstanding any
provision thereof that purports to (i) prohibit, restrict, restrain, or condition the transfer, assignment or
sublease of such executory contract or unexpired lease (including provisions related to rights of first
refusal, rights of first offer, tag rights, drag rights, or change of control fees or other like limitations),
(ii) terminate or modify, or permit the termination or modification of, an executory contract or unexpired
lease as a result of any direct or indirect transfer or assignment of the rights of the Debtors under such
contract or lease or a change, if any, in the ownership or control as contemplated by the Plan,
(iii) increase, accelerate, or otherwise alter any obligations or liabilities of the Debtors or the Reorganized
Debtors under such executory contract or unexpired lease, or (iv) create or impose a Lien upon any
property or asset of the Debtors or the Reorganized Debtors, as applicable. Each such provision shall be
deemed to not apply to the assumption, assumption and assignment or sublease of such executory contract
or unexpired lease pursuant to the Plan, and non-Debtor counterparties thereto that fail to object to the
proposed assumption, assumption and assignment or sublease in accordance with the terms set forth in
this Section 8.2(c) shall forever be barred and enjoined from objecting to the proposed assumption,
assumption and assignment, or sublease, or to the validity of such assumption, assumption and
assignment (including the provision of adequate assurance of future performance), or sublease, or taking
actions prohibited by the foregoing on account of transactions contemplated by the Plan.

        8.3      Payment of Cure Amounts.

                  Subject to resolution of any Assumption Dispute, all Cure Amounts relating to an
executory contract or unexpired lease that is to be assumed by the Debtors or the Reorganized Debtors
shall be satisfied by the Debtors or the Reorganized Debtors, as applicable, following assumption or
assumption and assignment of the underlying executory contract or unexpired lease. Such Cure Amounts
shall, in the discretion of the Debtors or the Reorganized Debtors, as applicable, be paid on the later of
(i) the Effective Date and (ii) without acceleration in the ordinary course of business and according to the
terms of the executory contract or unexpired lease. Assumption or assumption and assignment of any
executory contract or unexpired lease pursuant to the Plan, or otherwise, shall, subject to satisfaction of
the Cure Amount, result in the full release and satisfaction of any Claims or defaults, whether monetary or
nonmonetary, including defaults of provisions restricting the change in control or ownership interest
composition or other bankruptcy-related defaults, arising under any assumed or assumed and assigned
executory contract or unexpired lease at any time before the effective date of the assumption or
assumption and assignment.




                                                      39
1004839448v2
        8.4     Survival of the Debtors’ Indemnification Obligations and Guarantees.

                  (a)    Any obligations of the Debtors pursuant to their corporate charters, bylaws,
limited liability company agreements, or other organizational documents to indemnify current and former
officers, directors, agents, and/or employees with respect to all present and future actions, suits, and
proceedings against the Debtors or such directors, officers, agents, and/or employees, based upon any act
or omission for or on behalf of the Debtors, shall not be discharged or impaired by confirmation of the
Plan; provided, however, that the Reorganized Debtors shall not indemnify directors of the Debtors for
any Claims or Causes of Action arising out of or relating to any act or omission that constitutes
intentional fraud, gross negligence, or willful misconduct. All such obligations shall be deemed and
treated as executory contracts to be assumed by the Debtors under the Plan and shall continue as
obligations of the Reorganized Debtors. Any claim based on such obligations shall not be a Disputed
Claim or subject to any objection in either case by reason of section 502(e)(1)(B) of the Bankruptcy Code.
None of the Reorganized Debtors shall amend and/or restate their respective governance documents
before or after the Effective Date to terminate or adversely affect any obligations to provide such
indemnification rights or such directors’, officers’, employees’, or agents’ indemnification rights.

                 (b)     In addition, after the Effective Date, the Reorganized Debtors shall not terminate
or otherwise reduce the coverage under any directors’ and officers’ insurance policies (including any “tail
policy”) in effect or purchased as of the Petition Date, and all members, managers, directors, and officers
who served in such capacity at any time before the Effective Date shall be entitled to the full benefits of
any such policy for the full term of such policy regardless of whether such members, managers, directors,
and/or officers remain in such positions after the Effective Date, in each case, to the extent set forth in
such policies.

               (c)      On the Effective Date, all guarantees, indemnities, or other credit support
provided by a Debtor in support of the primary obligations of another Debtor described in Section 8.4(a)
shall be Unimpaired by the Plan and Reinstated to their position immediately prior to the Petition Date.

        8.5     Insurance Policies.

                 All insurance policies (including all directors’ and officers’ insurance policies and tail
coverage liability insurance) pursuant to which any Debtor has any obligations in effect as of the date of
the Confirmation Order shall be deemed and treated as executory contracts pursuant to the Plan and shall
be assumed by the respective Debtors and the Reorganized Debtors and shall continue in full force and
effect thereafter in accordance with their respective terms. All other insurance policies shall vest in the
Reorganized Debtors.

        8.6     Intellectual Property Licenses and Agreements.

                 All intellectual property contracts, licenses, royalties, or other similar agreements to
which the Debtors have any rights or obligations in effect as of the date of the Confirmation Order shall
be deemed and treated as executory contracts pursuant to the Plan and shall be assumed by the respective
Debtors and shall continue in full force and effect unless any such intellectual property contract, license,
royalty, or other similar agreement otherwise is specifically rejected pursuant to a separate order of the
Bankruptcy Court or is the subject of a separate rejection motion filed by the Debtors (with the consent of
the Required Supporting Term Lenders and the Crossover Holder) in accordance with Section 8.1 of the
Plan. Unless otherwise noted hereunder, all other intellectual property contracts, licenses, royalties, or
other similar agreements shall vest in the Reorganized Debtors and the Reorganized Debtors may take all
actions as may be necessary or appropriate to ensure such vesting as contemplated herein.



                                                    40
1004839448v2
        8.7     Modifications, Amendments, Supplements, Restatements, or Other Agreements.

                 Unless otherwise provided herein or by separate order of the Bankruptcy Court, each
executory contract and unexpired lease that is assumed shall include any and all modifications,
amendments, supplements, restatements, or other agreements made directly or indirectly by any
agreement, instrument, or other document that in any manner affects such executory contract or unexpired
lease, without regard to whether such agreement, instrument, or other document is listed in any notice of
assumed contracts.

        8.8     Reservation of Rights.

                 (a)       Neither the exclusion nor inclusion of any contract or lease by the Debtors on any
exhibit, schedule, or other annex to the Plan or in the Plan Supplement, nor anything contained in the
Plan, will constitute an admission by the Debtors that any such contract or lease is or is not in fact an
executory contract or unexpired lease or that the Debtors or the Reorganized Debtors or their respective
affiliates have any liability thereunder.

                 (b)     Except as otherwise provided in the Plan, nothing in the Plan shall waive, excuse,
limit, diminish, or otherwise alter any of the defenses, claims, Causes of Action, or other rights of the
Debtors and the Reorganized Debtors under any executory or non-executory contract or any unexpired or
expired lease.

                 (c)      Nothing in the Plan shall increase, augment, or add to any of the duties,
obligations, responsibilities, or liabilities of the Debtors or the Reorganized Debtors under any executory
or non-executory contract or any unexpired or expired lease.

                 (d)    If there is an Assumption Dispute or a dispute regarding whether a contract or
lease is or was executory or unexpired at the time of assumption or rejection under the Plan, the Debtors
or the Reorganized Debtors, as applicable, shall have sixty (60) days following entry of a Final Order
resolving such dispute to alter their treatment of such contract or lease by filing a notice indicating such
altered treatment.

ARTICLE IX CONDITIONS PRECEDENT TO CONFIRMATION OF PLAN AND EFFECTIVE
                                DATE

        9.1     Conditions Precedent to Confirmation of Plan.

                The following are conditions precedent to confirmation of the Plan:

                (a)      the Bankruptcy Court shall have entered the Confirmation Order;

                 (b)    the Plan Supplement and all of the schedules, documents, and exhibits contained
therein shall be in form and substance consistent in all material respects with the Restructuring Support
Agreement and shall have satisfied the RSA Definitive Document Requirements; and

                 (c)     the Restructuring Support Agreement shall not have been terminated and no
termination notice shall have been given that with the passage of time would cause or permit a
termination of the Restructuring Support Agreement.




                                                     41
1004839448v2
        9.2     Conditions Precedent to Effective Date.

                The following are conditions precedent to the Effective Date of the Plan:

                 (a)      the Bankruptcy Court shall have entered the Confirmation Order and no stay
thereof shall be in effect;

                (b)      the Restructuring Support Agreement shall not have been terminated and shall be
in full force and effect and no termination notice shall have been given that with the passage of time
would cause or permit a termination of the Restructuring Support Agreement;

               (c)     the Debtors shall not be in default under the DIP ABL Agreement, the DIP Term
Loan Agreement or any of the DIP Orders (or, to the extent that the Debtors are in default on the
proposed Effective Date, such default shall have been waived by the applicable parties to the DIP ABL
Agreement or parties to the DIP Term Loan Agreement or cured by the Debtors in a manner consistent
with the DIP ABL Agreement, the DIP Term Loan Agreement or the applicable DIP Orders);

                 (d)      (i) the Exit Facility Documents shall have been executed and delivered by all of
the Entities that are parties thereto, and all conditions precedent (other than any conditions related to the
occurrence of the Effective Date) to the consummation of the Exit Facility Documents shall have been
waived or satisfied in accordance with the terms thereof, and the closing of the Exit Facility Documents
shall be deemed to occur concurrently with the occurrence of the Effective Date; and (ii) the Debtors shall
have paid the Backstop Payment in full in Cash to the appropriate Backstop Parties;

                 (e)      (i) the Definitive Documents shall (x) have satisfied the RSA Definitive
Document Requirements, (y) have been executed and delivered, and any conditions precedent contained
to effectiveness therein have been satisfied or waived in accordance therewith (other than any conditions
precedent related to the occurrence of the Effective Date), and (z) be in full force and effect and binding
upon the relevant parties; (ii) in addition to the RSA Definitive Document Requirements applicable to the
Exit Facility Documents, (x) the Exit Facility Documents governing the Exit ABL Facility also shall be in
form and substance reasonably satisfactory to the Exit ABL Facility Agent, (y) the Exit Facility
Documents governing the Priority Exit Facility shall be in form and substance reasonably satisfactory to
the Priority Exit Facility Agent (solely with respect to the provisions thereof that affect the rights and
duties of the Priority Exit Facility Agent), and (z) the Exit Facility Documents governing the Takeback
Term Loan shall be in form and substance reasonably satisfactory to the Takeback Term Loan Agent
(solely with respect to the provisions thereof that affect the rights and duties of the Takeback Term Loan
Agent);

                (f)      all conditions precedent (other than any conditions related to the occurrence of
the Effective Date) to the consummation of the New Stockholders’ Agreement and the Warrant
Agreement shall have been waived or satisfied in accordance with the terms thereof, and the closing of
the New Stockholders’ Agreement and the Warrant Agreement shall be deemed to occur concurrently
with the occurrence of the Effective Date;

                (g)     all conditions precedent to the issuance of the New Common Stock and the
Warrants, other than any conditions related to the occurrence of the Effective Date, shall have occurred;

               (h)   to the extent required under applicable non-bankruptcy law, the Amended
Organizational Documents shall have been filed with the appropriate governmental authorities;




                                                     42
1004839448v2
                 (i)   all actions, documents (including the Definitive Documents), and agreements
necessary to implement and consummate the Plan shall have been effected or executed and binding on all
parties thereto;

                 (j)     all governmental and third-party approvals and consents, including Bankruptcy
Court approval, necessary in connection with the transactions contemplated by the Plan shall have been
obtained, not be subject to unfulfilled conditions, and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any competent authority that
would restrain, prevent, or otherwise impose materially adverse conditions on such transactions; and

                 (k)      all unpaid Restructuring Expenses and all amounts payable by the Debtors
pursuant to the DIP Orders and Section 5(b) of the Restructuring Support Agreement shall have been paid
in Cash, to the extent invoiced at least two (2) Business Days prior to the Effective Date.

        9.3      Waiver of Conditions Precedent.

                 (a)     Except as otherwise provided herein, all actions required to be taken on the
Effective Date shall take place and shall be deemed to have occurred simultaneously and no such action
shall be deemed to have occurred prior to the taking of any other such action. Each of the conditions
precedent in Section 9.1 and Section 9.2 of the Plan (except for Section 9.2(a)) may be waived in writing
by the Debtors with the prior written consent of the Required Supporting Term Lenders, the Crossover
Holder, the Exit ABL Facility Agent (solely with respect to conditions related to the effectiveness of the
Exit ABL Facility), the Priority Exit Facility Agent (solely with respect to conditions related to the
effectiveness of the Priority Exit Facility) and the Takeback Term Loan Agent (solely with respect to
conditions related to the effectiveness of the Takeback Term Loan) without leave of or order of the
Bankruptcy Court, provided, however, that the condition in Section 9.2(e) of the Plan may be waived with
respect to a particular Definitive Document only to the extent that every party that maintains a consent
right over the subject Definitive Document as set forth in the Restructuring Support Agreement agrees to
waive such condition with respect to the subject Definitive Document.

                (b)    The stay of the Confirmation Order pursuant to Bankruptcy Rule 3020(e) shall be
deemed waived by and upon the entry of the Confirmation Order, and the Confirmation Order shall take
effect immediately upon its entry.

        9.4      Effect of Failure of a Condition.

                 If the conditions listed in Section 9.2 of the Plan are not satisfied or waived in accordance
with Section 9.3 of the Plan on or before the first Business Day that is more than sixty (60) days after the
date on which the Confirmation Order is entered or by such later date as set forth by the Debtors in a
notice filed with the Bankruptcy Court prior to the expiration of such period, the Plan shall be null and
void in all respects and nothing contained in the Plan or the Disclosure Statement shall (a) constitute a
waiver or release of any Claims against or any Interests in the Debtors or claims by the Debtors,
(b) prejudice in any manner the rights of any Entity, or (c) constitute an admission, acknowledgement,
offer, or undertaking by the Debtors, any of the Supporting Term Lenders, any of the Supporting
Noteholders, any of the Supporting Sponsors, or any other Entity.




                                                      43
1004839448v2
                      ARTICLE X        EFFECT OF CONFIRMATION OF PLAN.

        10.1    Vesting of Assets.

                  Except as otherwise provided herein, or in any agreement, instrument, or other document
incorporated in the Plan (including the Restructuring Transactions), on the Effective Date, pursuant to
sections 1141(b) and (c) of the Bankruptcy Code, all assets and property of the Estates shall vest in the
Reorganized Debtors, free and clear of all Claims, Liens, encumbrances, charges, and other interests,
except as provided pursuant to the Plan, the Confirmation Order, or the Exit Facility Documents. On and
after the Effective Date, the Reorganized Debtors may take any action, including, without limitation, the
operation of their businesses; the use, acquisition, sale, lease and disposition of property; and the entry
into transactions, agreements, understandings, or arrangements, whether in or other than in the ordinary
course of business, and execute, deliver, implement, and fully perform any and all obligations,
instruments, documents, and papers or otherwise in connection with any of the foregoing, free of any
restrictions of the Bankruptcy Code or Bankruptcy Rules and in all respects as if there were no pending
cases under any chapter or provision of the Bankruptcy Code, except as expressly provided herein.
Without limiting the foregoing, the Reorganized Debtors may pay the charges that they incur on or after
the Effective Date for professional fees, disbursements, expenses, or related support services without
application to the Bankruptcy Court.

        10.2    Binding Effect.

                  As of the Effective Date, the Plan shall bind all holders of Claims against and Interests in
the Debtors and their respective successors and assigns, notwithstanding whether any such holders were
(a) Impaired or Unimpaired under the Plan, (b) deemed to accept or reject the Plan, (c) failed to vote to
accept or reject the Plan, or (d) voted to reject the Plan.

        10.3    Discharge of Claims and Termination of Interests.

                 Upon the Effective Date and in consideration of the Distributions to be made hereunder,
except as otherwise expressly provided herein, each holder (as well as any representatives, trustees, or
agents on behalf of each holder) of a Claim or Interest and any affiliate of such holder shall be deemed to
have forever waived, released, and discharged the Debtors, to the fullest extent permitted by section 1141
of the Bankruptcy Code, of and from any and all Claims, Interests, rights, and liabilities that arose prior to
the Effective Date. Upon the Effective Date, all such Entities shall be forever precluded and enjoined,
pursuant to section 524 of the Bankruptcy Code, from prosecuting or asserting any such discharged Claim
against or terminated Interest in the Debtors against the Debtors, the Reorganized Debtors, or any of their
assets or property, whether or not such holder has filed a proof of Claim and whether or not the facts or
legal bases therefor were known or existed prior to the Effective Date.

        10.4    Term of Injunctions or Stays.

                Unless otherwise provided herein, the Confirmation Order, or in a Final Order of the
Bankruptcy Court, all injunctions or stays arising under or entered during the Chapter 11 Cases under
section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall
remain in full force and effect until the later of the Effective Date and the date indicated in the order
providing for such injunction or stay.




                                                     44
1004839448v2
       10.5    Injunction.

                 (a)     Upon entry of the Confirmation Order, all holders of Claims and Interests
and other parties in interest, along with their respective present or former employees, agents,
officers, directors, principals, and affiliates, shall be enjoined from taking any actions to interfere
with the implementation or consummation of the Plan in relation to any Claim or Interest
extinguished, discharged or released pursuant to the Plan.

                (b)     Except as expressly provided in the Plan, the Confirmation Order, or a
separate order of the Bankruptcy Court or as agreed to by the Debtors and a holder of a Claim
against or Interest in the Debtors, all Entities who have held, hold, or may hold Claims against or
Interests in any or all of the Debtors (whether proof of such Claims or Interests has been filed or
not and whether or not such Entities vote in favor of, against or abstain from voting on the Plan or
are presumed to have accepted or deemed to have rejected the Plan) and other parties in interest,
along with their respective present or former employees, agents, officers, directors, principals, and
affiliates are permanently enjoined, on and after the Effective Date, solely with respect to any
Claims, Interests, and Causes of Action that will be or are extinguished, discharged, or released
pursuant to the Plan from (i) commencing, conducting, or continuing in any manner, directly or
indirectly, any suit, action, or other proceeding of any kind (including, without limitation, any
proceeding in a judicial, arbitral, administrative or other forum) on account of or in connection
with or with respect to any such Claims or Interests or against or affecting the Released Parties or
the property of any of the Released Parties, (ii) enforcing, levying, attaching (including, without
limitation, any prejudgment attachment), collecting, or otherwise recovering by any manner or
means, whether directly or indirectly, any judgment, award, decree, or order against the Released
Parties or the property of any of the Released Parties, (iii) creating, perfecting, or otherwise
enforcing in any manner, directly or indirectly, any encumbrance of any kind against the Released
Parties or the property of any of the Released Parties, (iv) asserting any right of setoff, directly or
indirectly, against any obligation due the Released Parties or the property of any of the Released
Parties, except as contemplated or allowed by the Plan; and (v) acting or proceeding in any
manner, in any place whatsoever, that does not conform to or comply with the provisions of the
Plan.

                (c)     By accepting Distributions pursuant to the Plan, each holder of an Allowed
Claim or Interest extinguished, discharged, or released pursuant to the Plan shall be deemed to
have affirmatively and specifically consented to be bound by the Plan, including, without limitation,
the injunctions set forth in this Section 10.5.

              (d)    The injunctions in this Section 10.5 shall extend to any successors of the
Debtors and the Reorganized Debtors and their respective property and interests in property.

       10.6    Releases.

               (a)     Releases by Debtors.

               Notwithstanding anything contained in the Plan to the contrary, pursuant to section
1123(b) of the Bankruptcy Code, on and after the Effective Date, except for the right to enforce the
Plan or any right or obligation arising under the Definitive Documents that remains in effect after
the Effective Date, effective as of the Effective Date and to the fullest extent permitted by applicable
law, for good and valuable consideration provided by each of the Released Parties, the adequacy of
which is confirmed by this Plan, the Released Parties shall be deemed released and discharged by
the Debtors, the Reorganized Debtors, and the Estates, and any person seeking to exercise the


                                                  45
1004839448v2
rights of the Estates, including any successors to the Debtors or any Estates representative
appointed or selected pursuant to section 1123(b)(3) of the Bankruptcy Code, from any and all
Claims, obligations, rights, suits, judgments, damages, demands, debts, rights, Causes of Action,
remedies, losses, and liabilities whatsoever, including any derivative claims, asserted or assertable
on behalf of the Debtors, the Reorganized Debtors, or the Estates, whether known or unknown,
asserted or unasserted, foreseen or unforeseen, liquidated or unliquidated, matured or unmatured,
contingent or fixed, existing or hereinafter arising, in law, equity or otherwise, that the Debtors, the
Reorganized Debtors, the Estates, or their affiliates would have been legally entitled to assert in
their own right (whether individually or collectively) or on behalf of the holder of any Claim or
Interest or other Entity, based on or relating to, or in any manner arising from, in whole or in part,
the Debtors, the Estates, the conduct of the Debtors’ businesses, the Chapter 11 Cases, the
purchase, sale or rescission of the purchase or sale of any security of the Debtors or the
Reorganized Debtors, the subject matter of, or the transactions or events giving rise to, any Claim
or Interest that is treated in the Plan, the business or contractual arrangements between the
Debtors and any Released Party, the Debtors’ restructuring, the restructuring of any Claim or
Interest before or during the Chapter 11 Cases, the DIP ABL Facility Documents, the DIP Term
Loan Facility Documents, the DIP Orders, the Disclosure Statement, the Restructuring Support
Agreement, any Restructuring Transactions and the Plan and related agreements, instruments, and
other documents (including the Definitive Documents), and the negotiation, formulation, or
preparation thereof, the solicitation of votes with respect to the Plan, or any other act or omission,
in all cases based upon any act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Effective Date, including, without limitation, all Avoidance Actions;
provided that nothing in this Section 10.6(a) shall be construed to release the Released Parties from
gross negligence, willful misconduct or intentional fraud as determined by a Final Order.

                 Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing release, which includes by reference each of the
related provisions and definitions contained in the Plan, and further, shall constitute the
Bankruptcy Court’s finding that such release is: (1) in exchange for the good and valuable
consideration provided by the Released Parties; (2) a good faith settlement and compromise of the
Claims released thereby; (3) in the best interests of the Debtors and all holders of Claims and
Interests; (4) fair, equitable, and reasonable; (5) given and made after due notice and opportunity
for hearing; and (6) a bar to any of the Debtors, the Reorganized Debtors, or the Estates asserting
any Claim or Cause of Action released pursuant to such release.

               (b)     Releases by Holders of Claims or Interests.

                Notwithstanding anything contained in the Plan to the contrary, on and after the
Effective Date, except for the right to enforce the Plan or any right or obligation arising under the
Definitive Documents that remains in effect after the Effective Date, effective as of the Effective
Date and to the fullest extent permitted by applicable law, for good and valuable consideration
provided by each of the Released Parties, the adequacy of which is confirmed by this Plan, the
Releasing Parties are deemed to have fully, conclusively, absolutely and irrevocably released and
discharged the Released Parties from any and all Claims, obligations, rights, suits, judgments,
damages, demands, debts, rights, Causes of Action, remedies, losses, and liabilities whatsoever,
including any derivative claims, asserted or assertable on behalf of the Debtors, the Reorganized
Debtors, or the Estates, whether known or unknown, asserted or unasserted, foreseen or
unforeseen, liquidated or unliquidated, matured or unmatured, contingent or fixed, existing or
hereinafter arising, in law, equity or otherwise, that any such Releasing Party would have been
legally entitled to assert (whether individually or collectively) or on behalf of the holder of any
Claim or Interest or other Entity, based on or relating to, or in any manner arising from, in whole


                                                  46
1004839448v2
or in part, the Debtors, the Estates, the conduct of the Debtors’ businesses, the Chapter 11 Cases,
the purchase, sale or rescission of the purchase or sale of any security of the Debtors or the
Reorganized Debtors, the subject matter of, or the transactions or events giving rise to, any Claim
or Interest that is treated in the Plan, the business or contractual arrangements between the
Debtors and any Released Party, the Debtors’ restructuring, the restructuring of any Claim or
Interest before or during the Chapter 11 Cases, the Prepetition ABL Documents, the Prepetition
Term Loan Documents, DIP ABL Facility Documents, the DIP Term Loan Documents, the DIP
Orders, the Disclosure Statement, the Restructuring Support Agreement, any Restructuring
Transactions and the Plan and related agreements, instruments, and other documents (including
the Definitive Documents), and the negotiation, formulation, or preparation thereof, the solicitation
of votes with respect to the Plan, or any other act or omission, in all cases based upon any act or
omission, transaction, agreement, event, or other occurrence taking place on or before the Effective
Date, including, without limitation, all Avoidance Actions; provided that nothing in this Section
10.6(b) shall be construed to release the Released Parties from willful misconduct or intentional
fraud as determined by a Final Order.

                 Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing release, which includes by reference each of the
related provisions and definitions contained in the Plan, and further, shall constitute the
Bankruptcy Court’s finding that such release is: (1) consensual; (2) essential to the confirmation of
the Plan; (3) given in exchange for the good and valuable consideration provided by the Released
Parties; (4) a good faith settlement and compromise of the Claims released thereby; (5) in the best
interests of the Debtors and all holders of Claims and Interests; (6) fair, equitable, and reasonable;
(7) given and made after due notice and opportunity for hearing; and (8) a bar to any of the
Debtors, the Reorganized Debtors, or the Estates asserting any Claim or Cause of Action released
pursuant to such release.

       10.7    Exculpation.

                 Notwithstanding anything herein to the contrary, and to the maximum extent
permitted by applicable law, no Exculpated Party will have or incur, and each Exculpated Party is
hereby released and exculpated from, any claim, obligation, suit, judgment, damage, demand, debt,
right, cause of action, remedy, loss, and liability for any claim in connection with or arising out of
the administration of the Chapter 11 Cases, the negotiation, formulation, preparation, and pursuit
of the Disclosure Statement, the Restructuring Support Agreement, the transactions relating to the
Debtors’ restructuring, the Plan, or the solicitation of votes for, or confirmation of, the Plan, the
funding or consummation of the Plan (including the Plan Supplement), the Definitive Documents,
the Restructuring Transactions, or any related agreements, instruments, or other documents, the
solicitation of votes on the Plan, the offer, issuance, and Distribution of any Securities issued or to
be issued pursuant to the Plan, whether or not such Distribution occurs following the Effective
Date, the occurrence of the Effective Date, negotiations regarding or concerning any of the
foregoing, or the administration of the Plan or property to be distributed under the Plan, except for
actions determined by Final Order to constitute gross negligence, willful misconduct, or intentional
fraud. This exculpation shall be in addition to, and not in limitation of, all other releases,
indemnities, exculpations and any other applicable law or rules protecting such Exculpated Parties
from liability. Nothing herein shall be deemed to be a release or waiver of the Reorganized
Debtors’ obligations under the Exit Facility Documents.




                                                  47
1004839448v2
        10.8     Retention of Causes of Action/Reservation of Rights.

                Unless any Causes of Action against an Entity are expressly waived, relinquished,
exculpated, released, compromised, or settled in the Plan, including pursuant to Section 10.6(a) of the
Plan, the DIP Orders, or a Final Order, in accordance with section 1123(b) of the Bankruptcy Code, the
Reorganized Debtors shall retain and may enforce all rights to commence and pursue any and all Causes
of Action, whether arising before or after the Petition Date, including any actions specifically enumerated
in the Plan Supplement, and the Reorganized Debtors’ rights to commence, prosecute, or settle such
Causes of Action shall be preserved notwithstanding the occurrence of the Effective Date. No Entity
may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the Disclosure
Statement to any Cause of Action against them as any indication that the Debtors or the
Reorganized Debtors will not pursue any and all available Causes of Action against them. The
Debtors and the Reorganized Debtors expressly reserve all rights to prosecute any and all Causes of
Action against any Entity, except as otherwise expressly provided herein. Unless any Causes of
Action against an Entity are expressly waived, relinquished, exculpated, released, compromised, or settled
in the Plan, including pursuant to Section 10.6(a) of the Plan, the DIP Orders, or a Bankruptcy Court
order, the Reorganized Debtors expressly reserve all Causes of Action, for later adjudication, and,
therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue
preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such
Causes of Action upon, after, or as a consequence of the confirmation or consummation of the Plan. For
the avoidance of doubt, in no instance will any Cause of Action preserved pursuant to this Section 10.8
include any claim or Cause of Action with respect to, or against, a Released Party.

                  In accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action
preserved pursuant to the first paragraph of this Section 10.8 that a Debtor may hold against any Entity
shall vest in the Reorganized Debtors. The applicable Reorganized Debtor, through its authorized agents
or representatives, shall retain and may exclusively enforce any and all such Causes of Action. The
Reorganized Debtors shall have the exclusive right, authority, and discretion to determine and to initiate,
file, prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment any such
Causes of Action, or to decline to do any of the foregoing, without the consent or approval of any third
party or any further notice to or action, order, or approval of the Bankruptcy Court. For the avoidance of
doubt, the Debtors and the Reorganized Debtors shall not retain any Claims or Causes of Action released
pursuant to the Plan against the Released Parties or arising under chapter 5 of the Bankruptcy Code
(except that such Claims or Causes of Action may be asserted as a defense to a Claim in connection with
the claims reconciliation and objection procedures pursuant to section 502(d) of the Bankruptcy Code or
otherwise).

        10.9     Solicitation of Plan.

                 As of and subject to the occurrence of the Confirmation Date: (a) the Debtors shall be
deemed to have solicited acceptances of the Plan in good faith and in compliance with the applicable
provisions of the Bankruptcy Code, including, without limitation, sections 1125(a) and (e) of the
Bankruptcy Code, and any applicable non-bankruptcy law, rule, or regulation governing the adequacy of
disclosure in connection with such solicitation, and (b) the Debtors and their respective directors, officers,
employees, affiliates, agents, financial advisors, investment bankers, professionals, accountants, and
attorneys shall be deemed to have participated in good faith and in compliance with the applicable
provisions of the Bankruptcy Code in the offer and issuance of any Securities under the Plan, and
therefore are not, and on account of such offer, issuance, and solicitation will not be, liable at any time for
any violation of any applicable law, rule, or regulation governing the solicitation of acceptances or
rejections of the Plan or the offer and issuance of any Securities under the Plan.



                                                      48
1004839448v2
                  Notwithstanding anything herein to the contrary, as of the Effective Date, pursuant to
section 1125(e) of the Bankruptcy Code, the Solicitation Parties and each of their respective affiliates,
agents, representatives, members, principals, equityholders (regardless of whether such interests are held
directly or indirectly), officers, directors, managers, employees, advisors and attorneys shall be deemed to
have solicited acceptance of the Plan in good faith and in compliance with the applicable provisions of the
Bankruptcy Code, and to have participated in good faith and in compliance with the applicable provisions
of the Bankruptcy Code, in the offer, issuance, sale, or purchase of a Security offered or sold under the
Plan of a Reorganized Debtor, and shall not be liable to any Person on account of such solicitation or
participation.

        10.10   Reimbursement or Contribution.

                 If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent
as of the Effective Date, such Claim shall be forever disallowed notwithstanding section 502(j) of the
Bankruptcy Code, unless prior to the Effective Date (a) such Claim has been adjudicated as
noncontingent, or (b) the relevant holder of a Claim has filed a noncontingent Proof of Claim on account
of such Claim and a Final Order has been entered determining such Claim as no longer contingent.

        10.11   Recoupment.

                In no event shall any holder of a Claim be entitled to recoup such Claim against any
Claim, right, or Cause of Action of the Debtors or the Reorganized Debtors, as applicable, unless such
holder actually has performed such recoupment and provided notice thereof in writing to the Debtors on
or before the Confirmation Date, notwithstanding any indication in any Proof of Claim or otherwise that
such holder asserts, has, or intends to preserve any right of recoupment.

        10.12   Subordination Rights.

                Any Distributions to holders of Claims or Interests shall be received and retained free
from any obligations to hold or transfer the same to any other holder and shall not be subject to levy,
garnishment, attachment, or other legal process by any holder by reason of claimed contractual
subordination rights. On the Effective Date, any such subordination rights shall be deemed waived, and
the Confirmation Order shall constitute an injunction enjoining any Entity from enforcing or attempting
to enforce any contractual, legal, or equitable subordination rights to property distributed under the Plan,
in each case other than as provided in the Plan; provided that any such subordination rights shall be
preserved in the event the Confirmation Order is vacated, the Effective Date does not occur in accordance
with the terms hereunder or the Plan is revoked or withdrawn.

                          ARTICLE XI RETENTION OF JURISDICTION.

        11.1    Retention of Jurisdiction.

                  Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, the Bankruptcy Court shall retain non-exclusive jurisdiction over all matters arising under, or
arising in, or relating to these Chapter 11 Cases or the Plan to the fullest extent legally permissible by 28
U.S.C. § 1334 to hear, and by 28 U.S.C. § 157 to determine, all proceedings in respect thereof, including,
without limitation, for the following purposes:




                                                     49
1004839448v2
                  (a)      to hear and determine motions and/or applications for the assumption or rejection
of executory contracts or unexpired leases, including Assumption Disputes, and the allowance,
classification, priority, compromise, estimation, or payment of Claims resulting therefrom;

                (b)     to determine any motion, adversary proceeding, application, contested matter,
and other litigated matter pending on or commenced after the Confirmation Date, including, any
proceeding with respect to a Cause of Action;

                 (c)     to ensure that Distributions to holders of Allowed Claims and Allowed Interests
are accomplished as provided for in the Plan and the Confirmation Order and to adjudicate any and all
disputes arising from or relating to Distributions under the Plan;

               (d)    to consider the allowance, classification, priority, compromise, estimation, or
payment of any Claim or Interest, including any Administrative Expense Claims;

               (e)      to enter, implement, or enforce such orders as may be appropriate in the event the
Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated;

                (f)     to issue injunctions, enter and implement other orders, and take such other
actions as may be necessary or appropriate to restrain interference by any Entity with the consummation,
implementation, or enforcement of the Plan, the Confirmation Order, or any other order of the Bankruptcy
Court;

                 (g)    to hear and determine any application to modify the Plan in accordance with
section 1127 of the Bankruptcy Code, to remedy any defect or omission or reconcile any inconsistency in
the Plan, the Disclosure Statement, or any order of the Bankruptcy Court, including the Confirmation
Order, in such a manner as may be necessary to carry out the purposes and effects thereof;

               (h)      to hear and determine all Professional Fee Claims and any disputes related to
Restructuring Expenses;

                (i)      to hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan, the Plan Supplement, the Confirmation Order, any
transactions or payments contemplated herein, or any agreement, instrument, or other document
governing or relating to any of the foregoing;

                 (j)     to take any action and issue such orders as may be necessary to construe,
interpret, enforce, implement, execute, and consummate the Plan;

                (k)    to determine such other matters and for such other purposes as may be provided
in the Confirmation Order;

                (l)    to hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including any requests for
expedited determinations under section 505(b) of the Bankruptcy Code);

                (m)    to hear, adjudicate, decide, or resolve any and all matters related to Article X of
the Plan, including, without limitation, the releases, discharge, exculpations, and injunctions issued
thereunder;

                (n)     to enforce all orders previously entered by the Bankruptcy Court;


                                                    50
1004839448v2
                (o)     to resolve disputes concerning Disputed Claims or the administration thereof;

                (p)      to hear and determine any other matters related hereto and not inconsistent with
the Bankruptcy Code and title 28 of the United States Code, including in connection with or related to the
Plan, the Disclosure Statement, the Confirmation Order, the Plan Supplement, or any document related to
the foregoing;

                (q)     to enter a final decree closing the Chapter 11 Cases;

                (r)     to recover all assets of the Debtors and property of the Estates, wherever located;

                (s)      to hear and determine any rights, Claims, or Causes of Action held by or accruing
to the Debtors pursuant to the Bankruptcy Code or pursuant to any federal statute or legal theory; and

                 (t)     to hear and resolve any dispute over the application to any Claim of any limit on
the allowance of such Claim set forth in sections 502 or 503 of the Bankruptcy Code, other than defenses
or limits that are asserted under non-bankruptcy law pursuant to section 502(b)(1) of the Bankruptcy
Code; provided that, on and after the Effective Date and after the consummation of the following
agreements or documents, the Bankruptcy Court shall not retain jurisdiction over matters arising out of or
related to each of the Exit Facility Documents, the Amended Organizational Documents, the New
Stockholders’ Agreement and the Warrant Agreement, and the Exit Facility Documents, the Amended
Organizational Documents, the New Stockholders’ Agreement and the Warrant Agreement shall be
governed by the respective jurisdictional provisions therein.

        11.2    Courts of Competent Jurisdiction.

                 If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or
is otherwise without jurisdiction over any matter arising out of the Plan, such abstention, refusal, or
failure of jurisdiction shall have no effect upon and shall not control, prohibit, or limit the exercise of
jurisdiction by any other court having competent jurisdiction with respect to such matter.

                         ARTICLE XII MISCELLANEOUS PROVISIONS.

        12.1    Payment of Statutory Fees.

                 On the Effective Date and thereafter as may be required, the Reorganized Debtors shall
pay all fees incurred pursuant to section 1930 of chapter 123 of title 28 of the United States Code,
together with interest, if any, pursuant to § 3717 of title 31 of the United States Code for each Debtor’s
case, or until such time as a final decree is entered closing a particular Debtor’s case, a Final Order
converting such Debtor’s case to a case under chapter 7 of the Bankruptcy Code is entered, or a Final
Order dismissing such Debtor’s case is entered.

        12.2    Substantial Consummation of the Plan.

                On the Effective Date, the Plan shall be deemed to be substantially consummated under
sections 1101 and 1127(b) of the Bankruptcy Code.




                                                    51
1004839448v2
        12.3    Expedited Determination of Taxes.

                The Reorganized Debtors shall have the right to request an expedited determination under
section 505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed, for any and all
taxable periods of the Debtors through the Effective Date.

        12.4    Exemption from Certain Transfer Taxes.

                 Pursuant to section 1146 of the Bankruptcy Code, (a) the issuance, transfer or exchange
of any Securities or instruments, (b) the creation, filing or recording of any Lien, mortgage, deed of trust,
or other security interest, (c) the making, assignment, filing or recording of any lease or sublease or the
making or delivery of any deed, bill of sale, or other instrument of transfer under, pursuant to, in
furtherance of, or in connection with the Plan, including, without limitation, any deeds, bills of sale, or
assignments executed in connection with any of the transactions contemplated under the Plan or the
reinvesting, transfer, or sale of any real or personal property of the Debtors pursuant to, in implementation
of or as contemplated in the Plan (whether to one or more of the Reorganized Debtors or otherwise),
(d) the grant of Collateral under the Exit Facility Documents, and (e) the issuance, renewal, modification,
or securing of indebtedness in furtherance of, or in connection with, the Plan, including, without
limitation, the Confirmation Order, shall not constitute a “transfer under a plan” within the purview of
section 1146 of the Bankruptcy Code and shall not be subject to or taxed under any law imposing any
document recording tax, stamp tax, conveyance fee, or other similar tax, mortgage tax, real estate transfer
tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory filing or
recording fee, sales tax, use tax, or other similar tax or governmental assessment. Consistent with the
foregoing, each recorder of deeds or similar official for any county, city, or Governmental Unit in which
any instrument hereunder is to be recorded shall, pursuant to the Confirmation Order, be ordered and
directed to accept such instrument without requiring the payment of any filing fees, documentary stamp
tax, deed stamps, stamp tax, transfer tax, intangible tax, or similar tax.

        12.5    Amendments.

                (a)     Plan Modifications. Subject to the terms of the Restructuring Support
Agreement, (i) the Debtors reserve the right, in accordance with the Bankruptcy Code and the Bankruptcy
Rules, to amend, modify or supplement the Plan prior to the entry of the Confirmation Order, including
amendments or modifications to satisfy section 1129(b) of the Bankruptcy Code and (ii) after entry of the
Confirmation Order, the Debtors may, upon order of the Bankruptcy Court, amend, modify, or
supplement the Plan in the manner provided for by section 1127 of the Bankruptcy Code or as otherwise
permitted by law, in each case without additional disclosure pursuant to section 1125 of the Bankruptcy
Code, except as the Bankruptcy Code may otherwise direct.

                 (b)     Other Amendments. Subject to the Restructuring Support Agreement, after the
Confirmation Date, so long as such action does not materially adversely affect the treatment of holders of
Claims or Interests hereunder, the Debtors may remedy any defect or omission or reconcile any
inconsistencies in the Plan or the Confirmation Order with respect to such matters as may be necessary to
carry out the purposes and effects of the Plan, and any holder of a Claim or Interest that has accepted the
Plan shall be deemed to have accepted the Plan as amended, modified, or supplemented. Before the
Effective Date, the Debtors may make appropriate technical adjustments and modifications to the Plan
and the documents contained in the Plan Supplement without further order or approval of the Bankruptcy
Court; provided, that such technical adjustments and modifications do not adversely affect in a material
way the treatment of holders of Claims or Interests and that any such technical adjustment or modification
is consistent with the Restructuring Support Agreement.



                                                     52
1004839448v2
        12.6    Effectuating Documents and Further Transactions.

                 Each of the officers of the Reorganized Debtors is authorized, in accordance with his or
her authority under the resolutions of the applicable board of directors or managers, to execute, deliver,
file, or record such contracts, instruments, releases, indentures, and other agreements or documents and
take such actions as may be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan.

                On or before the Effective Date, the Debtors may file with the Bankruptcy Court such
agreements and other documents as may be necessary or appropriate to effectuate and further evidence
the terms and conditions of the Plan. The Debtors or the Reorganized Debtors, as applicable, and all
holders of Claims receiving Distributions pursuant to the Plan and all other parties in interest shall, from
time to time, prepare, execute, and deliver any agreements or documents and take any other actions as
may be necessary or advisable to effectuate the provisions and intent of the Plan.

        12.7    Revocation or Withdrawal of Plan.

                 Subject to the terms of the Restructuring Support Agreement, the Debtors reserve the
right to revoke or withdraw the Plan prior to the Effective Date as to any or all of the Debtors. If, with
respect to a Debtor, the Plan has been revoked or withdrawn prior to the Effective Date, or if confirmation
or the occurrence of the Effective Date as to such Debtor does not occur on the Effective Date, then, with
respect to such Debtor: (a) the Plan shall be null and void in all respects; (b) any settlement or
compromise embodied in the Plan (including the fixing of or limiting an amount of any Claim or Interest
or Class of Claims or Interests), assumption of executory contracts or unexpired leases affected by the
Plan, and any document or agreement executed pursuant to the Plan shall be deemed null and void; and
(c) nothing contained in the Plan shall (i) constitute a waiver or release of any Claim by or against, or any
Interest in, such Debtor or any other Entity, (ii) prejudice in any manner the rights of such Debtor or any
other Entity, or (iii) constitute an admission of any sort by any Debtor, any Supporting Term Lender, the
Crossover Holder, any Supporting Noteholder, any Supporting Sponsor, or any other Entity. This
provision shall have no impact on the rights of the Supporting Term Lenders, the Crossover Holder,
Supporting Noteholders, Supporting Sponsors or the Debtors, as set forth in the Restructuring Support
Agreement, in respect of any such revocation or withdrawal.

        12.8    Severability of Plan Provisions.

                 If, before the entry of the Confirmation Order, any term or provision of the Plan is held
by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, in each case at the
election and the request of the Debtors, shall have the power (subject to the Restructuring Support
Agreement) to alter and interpret such term or provision to make it valid or enforceable to the maximum
extent practicable, consistent with the original purpose of the term or provision held to be invalid, void, or
unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and provisions
of the Plan shall remain in full force and effect and shall in no way be affected, impaired or invalidated by
such holding, alteration, or interpretation. The Confirmation Order shall constitute a judicial
determination and shall provide that each term and provision of the Plan, as it may have been altered or
interpreted in accordance with the foregoing, is (a) valid and enforceable pursuant to its terms, (b) integral
to the Plan and may not be deleted or modified without the consent of the Debtors or the Reorganized
Debtors (as the case may be), and (c) nonseverable and mutually dependent.




                                                     53
1004839448v2
        12.9    Governing Law.

                 Except to the extent that the Bankruptcy Code or other U.S. federal law is applicable, or
to the extent an exhibit or schedule hereto, or a schedule in the Plan Supplement or a Definitive
Document provides otherwise, the rights, duties, and obligations arising under the Plan shall be governed
by, and construed and enforced in accordance with, the laws of the State of New York, without giving
effect to the principles of conflict of laws thereof; provided that corporate or entity governance matters
relating to a Debtor or a Reorganized Debtor shall be governed by the laws of the state of incorporation or
organization of the Debtors or the Reorganized Debtors.

        12.10   Time.

                 In computing any period of time prescribed or allowed by the Plan, unless otherwise set
forth herein or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006 shall apply.

        12.11   Dates of Actions to Implement the Plan.

                 In the event that any payment or act under the Plan is required to be made or performed
on a date that is not on a Business Day, then the making of such payment or the performance of such act
may be completed on or as soon as reasonably practicable after the next succeeding Business Day, but
shall be deemed to have been completed as of the required date.

        12.12   Immediate Binding Effect.

                 Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan and the Plan Supplement shall be immediately
effective and enforceable and deemed binding upon and inure to the benefit of the Debtors, the holders of
Claims and Interests, the Released Parties, and each of their respective successors and assigns, including,
without limitation, the Reorganized Debtors.

        12.13   Deemed Acts.

                Subject to and conditioned on the occurrence of the Effective Date, whenever an act or
event is expressed under the Plan to have been deemed done or to have occurred, it shall be deemed to
have been done or to have occurred without any further act by any party, by virtue of the Plan and the
Confirmation Order.

        12.14   Successors and Assigns.

                  The rights, benefits, and obligations of any Entity named or referred to in the Plan shall
be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor, or permitted
assign, if any, of each Entity.

        12.15   Entire Agreement.

                On the Effective Date, the Plan, the Plan Supplement, and the Confirmation Order shall
supersede all previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become merged and integrated
into the Plan.




                                                    54
1004839448v2
        12.16   Exhibits to Plan.

               All exhibits, schedules, supplements, and appendices to the Plan (including the Plan
Supplement) are incorporated into and are a part of the Plan as if set forth in full herein.

        12.17   Reservation of Rights.

                 The Plan shall have no force or effect unless the Bankruptcy Court shall enter the
Confirmation Order. None of the filing of the Plan, any statement or provision contained in the Plan, or
the taking of any action by any Debtor with respect to the Plan, the Disclosure Statement, or the Plan
Supplement shall be or shall be deemed to be an admission or waiver of any rights of any Debtor with
respect to the holders of Claims or Interests prior to the Effective Date.

        12.18   Plan Supplement.

               After any of such documents included in the Plan Supplement are filed, copies of such
documents shall be made available upon written request to the Debtors’ counsel at the address above or
by downloading such exhibits and documents from the Voting Agent’s website at
www.donlinrecano.com/davidsbridal or the Bankruptcy Court’s website at https://www.pacer.gov/.

        12.19   Waiver or Estoppel.

                 Each holder of a Claim or an Interest shall be deemed to have waived any right to assert
any argument, including the right to argue that its Claim or Interest should be Allowed in a certain
amount, in a certain priority, secured or not subordinated by virtue of an agreement made with the
Debtors or their counsel, or any other Entity, if such agreement was not disclosed in the Plan, the
Disclosure Statement, the Restructuring Support Agreement, or papers filed with the Bankruptcy Court
prior to the Confirmation Date.

        12.20   Notices.

                 To be effective, all notices, requests, and demands to or upon the Debtors shall be in
writing (including by electronic or facsimile transmission) and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when actually delivered or, in the case of notice
by facsimile transmission, when received and telephonically confirmed, addressed as follows:

                        David’s Bridal, Inc.
                        1001 Washington Street
                        Conshohocken, PA 19428
                        Attn: Lori Cochran Kinkade, Esq.
                        Email: lkinkade@dbi.com

                                -and-

                        Debevoise & Plimpton LLP
                        919 Third Avenue
                        New York, New York 10022
                        Attn: M. Natasha Labovitz, Esq.
                        Email: nlabovitz@debevoise.com

                                -and-


                                                   55
1004839448v2
                        Young Conaway Stargatt & Taylor, LLP
                        Rodney Square
                        1000 North King Street
                        Wilmington, Delaware 19801
                        Attn: Edmon L. Morton, Esq.
                        Email: emorton@ycst.com

                 After the occurrence of the Effective Date, the Reorganized Debtors have authority to
send a notice to Entities that in order to continue to receive documents pursuant to Bankruptcy Rule 2002,
such Entities must file a renewed request to receive documents pursuant to Bankruptcy Rule 2002. After
the occurrence of the Effective Date, the Reorganized Debtors are authorized to limit the list of Entities
receiving documents pursuant to Bankruptcy Rule 2002 to those Entities that have filed such renewed
requests.




                                                   56
1004839448v2
              IN WITNESS WHEREOF, each Debtor has executed this Plan this           day of
December, 2018.


                                     Respectfully submitted,


                                     DAVID’S BRIDAL, INC.
                                     DB INVESTORS, INC.
                                     DB HOLDCO, INC.
                                     DB MIDCO, INC.



                                     By:
                                     Name: Joan Hilson
                                     Title: Executive Vice President and
                                            Chief Financial and Operating Officer




                            [Signature Page to Chapter 11 Plan]
1004839448v2
                          Exhibit A

               Restructuring Support Agreement




1004839448v2
